Exhibit 10.2

 

AMENDED AND RESTATED TECHNOLOGY LICENSE AND COLLABORATION AGREEMENT

 

BY AND BETWEEN

 

SHENZHEN ARIMAB BIOPHARMACEUTICALS CO., LTD.

 

AND

 

ARIDIS PHARMACEUTICALS,INC.

 

Date: August 6, 2018

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article 1 DEFINITIONS

1

 

 

Article 2 LICENSES AND OTHER RIGHTS

9

 

 

2.1

 

Grant of License to Company

9

2.2

 

Grant of License to Licensor

9

2.3

 

Right to Sublicense

10

2.4

 

Manufacturing Technology Transfer

10

2.5

 

Procedures for Manufacturing Technology Transfer

10

2.6

 

Exclusivity

11

 

 

 

 

Article 3 GOVERNANCE

11

 

 

3.1

 

Formation and Composition of Joint Advisory Committee

11

3.2

 

Function

11

3.3

 

Meetings

11

3.4

 

JAC Responsibilities

12

3.5

 

Minutes of Committee Meetings

12

3.6

 

Urgent Matters

12

 

 

 

 

Article 4 DEVELOPMENT, MANUFACTURE AND COMMERCIALIZATION OF PRODUCT

12

 

 

4.1

 

Development of Product

12

4.2

 

Development Support

13

4.3

 

Preparation of Development Plans

13

4.4

 

Commercialization

13

4.5

 

Clinical and Commercial Manufacturing

14

4.6

 

Diligence by Company

15

4.7

 

Compliance

15

4.8

 

Cooperation and Coordination

15

4.9

 

Right to Subcontract of Company

15

4.10

 

Trademarks

15

4.11

 

Reporting

16

 

 

 

 

Article 5 REGULATORY MATTERS

16

 

 

5.1

 

Regulatory Filings

16

5.2

 

Communications with Authorities

16

5.3

 

Support in Regulatory Matters

16

5.4

 

Adverse Event Reporting

16

 

i

--------------------------------------------------------------------------------


 

5.5

 

Recalls

16

5.6

 

Pharmacovigilance Agreement

17

 

 

 

 

Article 6 FINANCIAL PROVISIONS

17

 

 

No Further Payment

17

 

 

Article 7 INVENTIONS AND PATENTS

17

 

 

7.1

 

Patent Ownership, Prosecution and Maintenance

17

7.2

 

Enforcement of Patents and Know-How

19

7.3

 

Third Party Actions Claiming Infringement

19

 

 

 

 

Article 8 CONFIDENTIALITY

20

 

 

8.1

 

Confidentiality Obligations

20

8.2

 

Use

21

8.3

 

Notice

21

8.4

 

Required Disclosure

21

 

 

 

 

Article 9 REPRESENTATIONS, WARRANTIES AND COVENANTS

21

 

 

9.1

 

Representations and Warranties

21

9.2

 

Additional Representations and Warranties of Licensor

22

9.3

 

Licensor Covenants

23

 

 

 

 

Article 10 INDEMNIFICATION AND INSURANCE

24

 

 

10.1

 

Indemnification by Company

24

10.2

 

Indemnification by Licensor

24

10.3

 

Certain Liabilities

24

10.4

 

No Consequential Damages

24

10.5

 

Notification of Claims; Conditions to Indemnification Obligations

24

10.6

 

Insurance

25

 

 

 

 

Article 11 TERM AND TERMINATION

25

 

 

11.1

 

Term and Expiration

25

11.2

 

Termination of the Agreement

25

11.3

 

Effects of Termination

25

11.4

 

Continuing Rights in Case of Licensor Bankruptcy or Insolvency; Right of First
Refusal

26

11.5

 

Continuing Rights in Case of Company Bankruptcy or Insolvency; Right of First
Refusal

26

11.6

 

Other Remedies

27

 

 

 

 

Article 12 DISPUTE RESOLUTION

27

 

 

12.1

 

Disputes

27

12.2

 

Escalation to Executive Officers

27

12.3

 

Full Arbitration

27

 

ii

--------------------------------------------------------------------------------


 

Article 13 MISCELLANEOUS PROVISIONS

28

 

 

13.1

 

Relationship of the Parties

28

13.2

 

Assignment

28

13.3

 

Performance and Exercise by Affiliates

29

13.4

 

Change of Control

29

13.5

 

Further Actions

29

13.6

 

Accounting Procedures

29

13.7

 

Force Majeure

29

13.8

 

Entire Agreement of the Parties; Amendments

29

13.9

 

Captions

29

13.10

 

Governing Law

29

13.11

 

Notices and Deliveries

29

13.12

 

Waiver

30

13.13

 

Severability

30

13.14

 

Interpretation

30

13.15

 

Counterparts

30

13.16

 

No Reliance

30

Schedule 1.42

33

Schedule 1.43

34

Schedule 1.44

35

Schedule 1.62

36

Schedule 7.1.4

37

Schedule 9.2.13

38

 

iii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED TECHNOLOGY LICENSE AND COLLABORATION AGREEMENT

 

This Amended and Restated Technology License and Collaboration Agreement (this
“Agreement”) is entered into as of August 6, 2018 (the “Execution Date”) by and
between Shenzhen Arimab Biopharmaceuticals Co., Ltd., a corporation organized
under the laws of the PRC having a place of business at Room 5044, No. 21,
Langshan Lu, Song Ping Shan, Nanshan District, Shenzhen, China (“Company”), and
Aridis Pharmaceuticals, Inc., a corporation organized under the laws of
Delaware, USA, having a place of business at 5941 Optical Court, San Jose,
California 95138, the USA (“Licensor”). Company and Licensor may be referred to
herein respectively as a “Party” or collectively as “Parties.”

 

RECITALS:

 

WHEREAS, Company is a Sino-foreign equity joint venture company formed pursuant
to the Joint Venture Contract and the Articles of Association, both dated as of
February 11, 2018 by and between Shenzhen Hepalink Pharmaceutical Co. Ltd.
(“Hepalink”) and Licensor;

 

WHEREAS, Licensor has developed or acquired and controls certain technology and
proprietary materials related to certain pharmaceutical products including the
Product for infections treatment, and is and will continue to be engaged in the
research, discovery, development, manufacture and commercialization of the
Product for pulmonary infection, breathing machine infection, pneumonia and
blood poisoning treatment;

 

WHEREAS, Company is interested in the research, development, manufacturing and
commercialization of the Product in the Territory; and

 

WHEREAS, pursuant to Section 5.1(b) of the Joint Venture Contract, subject to
the terms and conditions of this Agreement, the Parties entered a Technology
License and Collaboration Agreement (the “Original Agreement”) as of
February 11, 2018 (the “Original Effective Date”) under which Licensor
contributed to and granted Company exclusive rights to Develop and Commercialize
the Products in the Field in the Territory (“Technology License”) and agreed to
collaborate with Company for the purpose of developing, manufacturing and
commercializing the Products (“Collaboration”);

 

WHEREAS, the Parties wish to amend the Joint Venture Contract and the Articles
of Association to update the terms and conditions of the Parties Collaboration,
and amend and restate the terms and conditions of the Original Agreement to
further include a license to AR-105 (defined below) in addition to AR-101
(defined below) and AR- 301 (defined below) if and only if a successful initial
public offering of Licensor takes place in the United States within sixty (60)
calendar days of the Execution Date of this Agreement.

 

NOW, THEREFORE, in consideration of the various promises and undertakings set
forth herein, the Parties agree as follows:

 

ARTICLE 1                                  DEFINITIONS

 

Unless otherwise specifically provided herein, the following terms shall have
the following meanings:

 

1.1                               “Adverse Event” means any serious untoward
medical occurrence in a patient or subject who is administered Product.

 

1.2                               “Affiliate” or “Associated Company” means a
Person that controls, is controlled by or is under common control with a Party,
but only for so long as such control exists. For the purposes of this
Section 1.2, the word “control” (including, with correlative meaning, the terms
“controlled by” or “under the common control with”) means the actual power,
either directly or indirectly through one or more intermediaries, to direct the

 

1

--------------------------------------------------------------------------------


 

management and policies of such Person or entity, whether by the ownership of
more than fifty percent (50%) of the voting stock of such entity, or by contract
or otherwise.

 

1.3                               “AR-101” means Licensor’s clinical development
programs relating to a fully human immunoglobulin M, or IgM, mAb targeting P.
aeruginosa serotype O11.

 

1.4                               “AR-105” means Licensor’s clinical development
programs relating to a fully human IgG1 mAb targeting

 

Pseudomonas aeruginosa, or P. aeruginosa.

 

1.5                               “AR-301” means Licensor’s clinical development
programs relating to a fully human immunoglobulin 1, or IgG1, mAb targeting HAP
and VAP S. aureus alphatoxin.

 

1.6                               “Articles of Association” means the articles
of association for the Company dated February 11, 2018 and later amended as of
the Execution Date by and between Hepalink and Licensor.

 

1.7                               “Bankruptcy Event” means: (a) voluntary or
involuntary proceedings by or against a Person are instituted in bankruptcy
under any insolvency Law, which proceedings, if involuntary, shall not have been
dismissed within sixty (60) days after the date of filing; (b) a receiver or
custodian is appointed for a Person; (c) proceedings are instituted by or
against a Person for reorganization, dissolution, liquidation or winding- up of
the Person, which proceedings, if involuntary, shall not have been dismissed
within sixty (60) days after the date of filing; or (d) substantially all of the
assets of a Person are seized or attached and not released within sixty (60)
days thereafter.

 

1.8                               “Business Day” means a day other than Saturday
or Sunday on which banking institutions in Shenzhen, China are open for
business.

 

1.9                               “Calendar Quarter” means each three (3) month
period commencing on January 1, April 1, July 1 or October 1 of any year;
provided, however, that (a) the first Calendar Quarter of the Term shall extend
from the Effective Date to the end of the first full Calendar Quarter
thereafter, and (b) the last Calendar Quarter of the Term shall end upon the
expiration or termination of this Agreement.

 

1.10                        “Calendar Year” means the period beginning on the
1st of January and ending on the 31st of December of the same year; provided,
however, that (a) the first Calendar Year of the Term shall commence on the
Effective Date and end on December 31 of the same year and (b) the last Calendar
Year of the Term shall commence on January 1 of the Calendar Year in which this
Agreement terminates or expires and end on the date of termination or expiration
of this Agreement.

 

1.11                        “CFDA” means the Chinese Food and Drug
Administration or a successor agency thereto.

 

1.12                        “Challenge” means any challenge to the validity or
enforceability of any of the Licensor Patents, including without limitation by
(a) filing a declaratory judgment action in which any of the Licensor Patents is
alleged to be invalid or unenforceable; or (b) filing or commencing any
re-examination, interference, derivation proceeding, post-issuance proceeding,
opposition, cancellation, nullity or similar proceedings against any of the
Licensor Patents in the courts or patent offices in any country.

 

1.13                        “Change of Control” means, with respect to the
Company, Licensor or its parent entity (the “Target”): (a) a transaction or
series of related transactions that results in the sale or other disposition of
all or substantially all of the Target’s assets; or (b) a merger or
consolidation in which, whether or not the Target is the surviving corporation,
the shareholders of the Target immediately prior to the consummation of such
merger or consolidation do not, immediately after consummation of such merger or
consolidation, possess, directly or indirectly through one or more
intermediaries, a majority of the voting power of all of the surviving entity’s
outstanding stock and other securities and the power to elect a majority of the
members of the surviving entity’s board of directors; or (c) a transaction or
series of related transactions (which may include a tender

 

2

--------------------------------------------------------------------------------


 

offer for the Target’s stock or the issuance, sale or exchange of stock of the
Target) if a single Person or group of Persons who are Affiliates (including,
without limitation, Affiliates that are venture capital or investment divisions
of such Person) and who are engaged in the research, development, manufacturing
and commercialization of pharmaceutical products acquire the Target’s stock in
such transaction or series of related transactions that possesses a majority of
the voting power of all of the Target’s outstanding stock and other securities
and the power to elect a majority of the members of the Target’s board of
directors.

 

1.14                        “Clinical Trial” means a clinical trial in human
subjects that has been approved by a Regulatory Authority and Institutional
Review Board or Ethics Committee, and is designed to measure the safety and/or
efficacy of Product. Clinical Trials shall include Phase I Clinical Trials,
Phase II Clinical Trials, Phase III Clinical Trials and Phase IV Clinical
Trials.

 

1.15                        “Commercialization” or “Commercialize” means
activities relating specifically to the pre-launch, launch, promotion,
marketing, sales force recruitment, pricing determination, sale and distribution
of a pharmaceutical product and post-launch medical activities, including:
(a) manufacturing and distribution for commercial sale, (b) strategic marketing,
sales force detailing, advertising, and market and product support; (c)
importing or exporting for sale, offering for sale; (d) medical education and
liaison and any phase IV clinical trials; (e) all customer support and product
distribution, invoicing and sales activities; (f) all post- approval regulatory
activities, including those necessary to maintain Regulatory Approvals; and
(g) target product profile, pricing, formulary and reimbursement related
activities including pricing and reimbursement approvals.

 

1.16                        “Commercialization Regulatory Approval” means, with
respect to any Product, the Regulatory Approval required by Laws to sell such
Product for use for an Indication, as well as, to the extent required by Laws
for the sale of the Product, Price Approvals and government reimbursement
approvals.  For purposes of clarity, (a) “Commercialization Regulatory Approval”
in the PRC means final approval of an NDA or sNDA by CFDA permitting marketing
of the applicable Product in PRC; (b) “Commercialization Regulatory Approval” in
the United States means final approval of an NDA or sNDA by FDA permitting
marketing of the applicable Product in interstate commerce in the United States;
(c) “Commercialization Regulatory Approval” in the European Union means
marketing authorization for the applicable Product granted either by a
Regulatory Authority in any European country or by the EMA, together, if
required by Laws, with the first Price Approval for the applicable Product
granted by a Regulatory Authority in any major European country including Italy.

 

1.17                        “Commercially Reasonable Efforts” means: (a) with
respect to the efforts to be expended by a Party with respect to any objective,
such reasonable, diligent, and good faith efforts as such Party would normally
use to accomplish a similar objective under similar circumstances; and (b) with
respect to any objective relating to Development or Commercialization of Product
by a Party, the application by such Party, consistent with the exercise of its
prudent scientific and business judgment, of diligent efforts and resources to
fulfill the obligation in issue, consistent with the level of efforts such Party
would devote to a product at a similar stage in its product life as Product and
having profit potential and strategic value comparable to that of Product,
taking into account, without limitation, commercial, legal and regulatory
factors, target product profiles, product labeling, past performance, the
regulatory environment and competitive market conditions in the therapeutic
area, safety and efficacy of Product, and the strength of its proprietary
position all based on conditions then prevailing. For clarity, Commercially
Reasonable Efforts will not mean that a Party guarantees that it will actually
accomplish the applicable objective. Notwithstanding anything to the contrary,
Commercially Reasonable Efforts shall be deemed in all cases to at least include
a contribution of significant efforts and resources in every year of the Term
toward execution of the Development Plan, and continued demonstration by the
Company in each year that it has sufficient assets to continue those significant
efforts.

 

1.18                        “Company Competitor” means any company that (itself
or through an Affiliate) is developing or commercializing a product, including
any Competing Product, that is, or could reasonably be expected to be, in
competition with any product that Company (itself or through an Affiliate) is
developing or commercializes.

 

1.19                        “Company Know-How” means all Know-How that is
Controlled by Company or any of its Affiliates, as of the Effective Date or at
any time thereafter during the Term, and that is necessary or useful in the
research,

 

3

--------------------------------------------------------------------------------


 

Development, Manufacture, use, or Commercialization of the Product and is not
invented or developed through the use or practice of Licensor Technology.

 

1.20                        “Company Materials” means all chemical, biological
or physical materials that are Controlled by Company or any of its Affiliates,
as of the Effective Date or at any time thereafter during the Term, and that are
necessary or useful in the research, Development, Manufacture, use or
Commercialization of the Product and are not invented or developed through the
use or practice of Licensor Technology.

 

1.21                        “Company Patents” means all Patent Rights that are
Controlled by Company or any of its Affiliates, as of the Effective Date or at
any time thereafter during the Term, and that Cover the research, Development,
Manufacture, use, or Commercialization of the Product and are not invented or
developed through the use or practice of Licensor Technology.

 

1.22                        “Company Technology” means the Company Patents, the
Company Know-How, and Company Materials.

 

1.23                        “Competing Product” means any pharmaceutical product
in any dosage form, formulation, presentation or package configuration which
contains AR-105, AR-101 or AR-301.

 

1.24                        “Confidential Information” means non-public
information relating to the business, operations or products, including any
Know-How, of a party (“Disclosing Party”) or its Affiliates, regardless of its
form or medium as provided to the other party (“Receiving Party”) or its
Affiliates in connection with this Agreement or otherwise becomes known to the
Receiving Party by virtue of this Agreement, provided that, Confidential
Information shall not include any information that the Receiving Party can show
by competent evidence: (a) is already known to the Receiving Party at the time
it is disclosed to the Receiving Party by the Disclosing Party; (b) is or
becomes generally known to the public through no act or omission of the
Receiving Party in violation of the terms of this Agreement; (c) has been
lawfully received by the Receiving Party from a Third Party without restriction
on its disclosure and without, to the knowledge of the Receiving Party, a breach
by such Third Party of an obligation of confidentiality to the Disclosing Party;
or (d) has been independently developed by the Receiving Party without use of or
reference to the Confidential Information of the Disclosing Party.

 

1.25                        “Controlled” means, with respect to (a) Patent
Rights, (b) Know-How or (c) biological, chemical or physical material, that a
Party or one of its Affiliates owns or has a license or sublicense to such
Patent Rights, Know- How or material (or, in the case of material, has the right
to physical possession of such material) and has the ability to grant a license
or sublicense to, or assign its right, title and interest in and to, such Patent
Rights, Know-How or material as provided for in this Agreement without violating
the terms of any agreement or other arrangement with any Third Party.

 

1.26                        “Cover”, “Covering” or “Covered” means, with respect
to Product, that the making, using, selling, or offering for sale of Product
would, but for a license granted in this Agreement under the Licensor Patent
Rights, infringe a Valid Claim of the Licensor Patent Rights in the country in
which the activity occurs.

 

1.27                        “Development” or “Develop” means, with respect to
Product, the performance of all pre-clinical and clinical development (including
toxicology, pharmacology, test method development and stability testing, process
development, formulation development, quality control development, statistical
analysis), Clinical Trials, manufacturing and regulatory activities that are
required to obtain Regulatory Approval of Product in the Territory.

 

1.28                        “Development Plan” means with respect to each
Product, the written plan for the Development activities to be conducted for
such Product, as such written plan may be prepared, amended, modified or updated
in accordance with Section 4.3.

 

1.29                        “Development Program” means the Development
activities to be conducted during the Term by each Party with respect to each
Product pursuant to the Development Plans.

 

1.30                        “EMA” means the European Medicines Agency or a
successor agency thereto.

 

4

--------------------------------------------------------------------------------


 

1.31                        “European Commission” means the authority within the
European Union that has the legal authority to grant Regulatory Approvals in the
European Union based on input received from the EMA or other competent
Regulatory Authorities.

 

1.32                        “Executive Officers” means, together, a member of
the senior management of the Company and the Licensor.

 

1.33                        “Existing Third Party Agreement(s)” means a license
agreement under which rights with respect to Product are granted to Licensor
directly or indirectly as an assignee or sublicensee by a Third Party.

 

1.34                        “FDA” means the United States Food and Drug
Administration or a successor federal agency thereto.

 

1.35                        “Field” means the diagnosis, treatment, palliation
or prevention of all diseases or conditions in all Indications related to
infections in humans.

 

1.36                        “First Commercial Sale” means, on a
country-by-country basis, the first transfer or disposition for value of Product
in such country to a Third Party by Company or the Licensor, or any of its
Affiliates or Sublicensees, in each case, after Commercialization Regulatory
Approval has been obtained in such country.

 

1.37                        “Governmental Body” means any: (a) nation,
principality, state, commonwealth, province, territory, county, municipality,
district or other jurisdiction of any nature; (b) federal, state, local,
municipal, foreign or other government; (c) governmental or quasi-governmental
authority of any nature (including any governmental division, subdivision,
department, agency, bureau, branch, office, commission, council, board,
instrumentality, officer, official, representative, organization, unit, body or
entity and any court or other tribunal); (d) multi-national or supranational
organization or body; or (e) individual, entity, or body exercising, or entitled
to exercise, any executive, legislative, judicial, administrative, regulatory,
police, military or taxing authority or power of any nature.

 

1.38                        “IFRS” means the International Financial Reporting
Standards, the set of accounting standards and interpretations and the framework
in force on the Effective Date and adopted by the European Union as issued by
the International Accounting Standards Board (IASB) and the International
Financial Reporting Interpretations Committee (IFRIC), as such accounting
standards may be amended from time to time.

 

1.39                        “Indication” means the prevention or treatment by
AR-105, AR-301 or AR-101 of a generally acknowledged disease or condition caused
by a specific pathogen, a significant manifestation of a disease or condition
caused by a specific pathogen, or symptoms associated with a disease or
condition caused by a specific pathogen or a risk for a disease or condition
caused by a specific pathogen for which a MAA may be obtained.

 

1.40                        “IND” means an investigational new drug application
submitted to applicable Regulatory Authorities for approval to commence Clinical
Trials in a given jurisdiction.

 

1.41                        “Amended Joint Venture Contract” means the joint
venture contract of the Company dated February 11, 2018, amended as of the
Execution Date by and between Hepalink and Licensor.

 

1.42                        “Know-How” means any: (a) scientific or technical
information, results and data of any type whatsoever, in any tangible or
intangible form whatsoever, that is not in the public domain or otherwise
publicly known, including discoveries, inventions, trade secrets, devices,
databases, practices, protocols, regulatory filings, methods, processes
(including manufacturing processes, specifications and techniques), techniques,
concepts, ideas, specifications, formulations, formulae, data (including
pharmacological, biological, chemical, toxicological, clinical and analytical
information, quality control, trial and stability data), case reports forms,
medical records, data analyses, reports, studies and procedures, designs for
experiments and tests and results of experimentation and testing (including
results of research or development), summaries and information contained in
submissions to and information from ethical committees, or Regulatory
Authorities, and manufacturing process and development information, results and
data, whether or not patentable, all to the extent not claimed or disclosed in a
patent or patent application; and (b) compositions of matter, cells, cell lines,
assays, animal models and physical, biological or chemical material, including
drug substance samples,

 

5

--------------------------------------------------------------------------------


 

intermediates of drug substance samples, drug product samples and intermediates
of drug product samples and proprietary equipment, procedures or methodologies
relating to the manufacturing of the Product. The fact that an item is known to
the public shall not be taken to exclude the possibility that a compilation
including the item, and/or a development relating to the item, is (and remains) 
not known to the public. “Know-How” includes any rights including copyright,
database or design rights protecting such Know-How.  “Know-How” excludes Patent
Rights.

 

1.43                        “Knowledge” means, with respect to a matter that is
the subject of a given warranty of Licensor, the actual knowledge, information
or belief of any officer of Licensor after making reasonable inquiry into the
relevant subject matter of senior employees of Licensor.  “Knowingly” means with
Knowledge.

 

1.44                        “Law” or “Laws” means all applicable laws, statutes,
rules, regulations, ordinances and other pronouncements having the binding
effect of law of any Governmental Body.

 

1.45                        “Licensor Know-How” means all Know-How that is
Controlled by Licensor or any of its Affiliates, as of the Effective Date or at
any time thereafter during the Term, and that is necessary or useful in the
research, Development, Manufacture, use, or Commercialization of the Product but
does not constitute Significant Improvements. The Licensor Know-How as of the
Effective Date shall include all Know-How set forth on Schedule 1.42.

 

1.46                        “Licensor Materials” means all chemical, biological
or physical materials relating to AR-105, AR-101 and AR-301 that are Controlled
by Licensor or any of its Affiliates, as of the Effective Date or at any time
thereafter during the Term, and that are necessary or useful in the research,
Development, manufacture, use or Commercialization of the Product but do not
constitute Significant Improvements. The Licensor Materials as of the Effective
Date shall include all Licensor Materials set forth on Schedule 1.43.

 

1.47                        “Licensor Patents” means all Patent Rights that are
Controlled by Licensor or any of its Affiliates, as of the Effective Date and at
any time thereafter during the Term, and that Cover the research, Development,
Manufacture, use, or Commercialization of the Product in the Territory but do
not constitute Significant Improvements. The Licensor Patents existing as of the
Effective Date shall include all Licensor Patents set forth on Schedule 1.44;
provided, that Licensor shall update Schedule 1.44 from time-to-time to include
any new Patent Rights that come to be Controlled by Licensor or any of its
Affiliates at any time during the Term on or following the Effective Date that
Cover the research, Development, Manufacture, use, or Commercialization of the
Product.

 

1.48                        “Licensor Technology” means the Licensor Patents,
the Licensor Know-How, Licensor Materials, and Program IP (including Program
Patents and Program Know-How). For clarity and by way of example, Licensor
Technology at least includes AR-105, AR-101 and AR-301 antibodies, cell lines
producing AR- 105, AR-301, AR-101 monoclonal antibodies, culture mediums used to
produce the above monoclonal antibodies, and processes for monoclonal
purification.

 

1.49                        “MAA” means an NDA and any equivalent application
for marketing approval submitted in any country in the Territory or outside of
the Territory, including all additions, deletions or supplements thereto, and as
any and all such requirements may be amended, or supplanted, at any time.

 

1.50                        “Manufacture” or “Manufacturing” or “Manufactured”
means all operations involved in the manufacture, receipt, incoming inspection,
storage and handling of raw materials, and the manufacture, processing,
purification, packaging, labeling, warehousing, quality control testing
(including in-process release and stability testing), shipping and release of
Product.

 

1.51                        “Manufacturing Costs” means with respect to any
Product Manufactured by or on behalf of a Party, such Party’s costs of
Manufacturing such Product, which shall be the sum of the following components:
(a) direct costs, including manufacturing labor and materials directly used in
Manufacturing such Product by such Party or its Affiliates and allocated
supervisory costs of the manufacturing department; (b) direct labor and
allocated supervisory costs of non-manufacturing departments (such as quality
and regulatory) attributable to such Product; (c) an allocation of depreciation
of facilities, machinery and equipment used in Manufacture

 

6

--------------------------------------------------------------------------------


 

of such Product; (d) toll process and other charges incurred by such Party or
its Affiliates for outsourcing the Manufacture of such Product and the cost of
supervising and managing the Third Party Manufacturers, and of receipt, incoming
inspections, storage, packaging, handling quality control testing and release of
the outsourced items; (e) allocated general and administrative costs, including,
without limitation, purchasing, human resources, payroll, legal, maintenance,
information system and accounting, attributable to such Product; and (f) any
other reasonable and customary Out-of-Pocket costs borne by such Party or its
Affiliates for the testing, transport, customs clearance, duty, insurance and/or
storage of such Product. For purposes of clarity, all allocations under this
Section shall be based on space occupied or head-count or other activity- based
method.

 

1.52                        “Manufacturing Development” means, with respect to a
Product, all activities related to the optimization of a commercial-grade
Manufacturing process for the Manufacture of such Product including, without
limitation, test method development and stability testing, formulation,
validation, productivity, trouble shooting and next generation formulation,
process development, Manufacturing scale-up, development-stage Manufacturing,
and quality assurance/quality control development.

 

1.53                        “NDA” means a New Drug Application submitted
pursuant to the requirements of the FDA, as more fully defined in 21 U.S. CFR§
314.3 et seq, or a Biologics License Application submitted pursuant to the
requirements of the FDA, as more fully defined in 21 U.S. CFR § 601, or
counterpart rules in other countries or regions.

 

1.54                        “Out-of-Pocket Expenses” means expenses actually
paid by a Party or its Affiliate to any Third Party; provided, that
“Out-of-Pocket Expenses” shall not include expenses paid to any consultants (or
service providers of like kind), except for travel expenses associated with a
consultant (or service provider of like kind).

 

1.55                        “Patent Rights” means: (a) an issued or granted
patent, including any extension, supplemental protection certificate,
registration, confirmation, reissue, reexamination or renewal thereof; (b) a
pending patent application, including any continuation, divisional,
continuation-in-part, substitute or provisional application thereof; and (c) all
counterparts or foreign equivalents of any of the foregoing issued by or filed
in any country or other jurisdiction.

 

1.56                        “Patent Prosecution” means the responsibility and
authority for (a) preparing, filing and prosecuting applications (of all types) 
for any Patent, (b) paying, filing and maintenance fees relating to any Patent,
(c) managing any interference, opposition, re-issue, reexamination, revocation,
nullification, or cancellation proceeding relating to the foregoing,
(d) deciding to abandon Patent(s) and (e) settling any interference, opposition,
revocation, nullification or cancellation proceeding.

 

1.57                        “Person” means any natural person, corporation,
firm, business trust, joint venture, association, organization, company,
partnership or other business entity, or any government or agency or political
subdivision thereof.

 

1.58                        “Phase I Clinical Trial” means a Clinical Trial in
any country that would satisfy the US requirements of 21 CFR 312.21(a) or
counterpart rules in other jurisdictions.

 

1.59                        “Phase II Clinical Trial” means, as to a particular
Product for any Indication, a Clinical Trial conducted in any country that would
satisfy the US requirements of 21 CFR 312.21(b) or counterpart rules in other
jurisdictions.

 

1.60                        “Phase III Clinical Trial” means, as to a particular
Product for any Indication, a Clinical Trial in any country that would satisfy
the US requirements of 21 CFR 312.21(c) or counterpart rules in other
jurisdictions.

 

1.61                        “Phase IV Clinical Trial” means a
post-registrational Clinical Trial conducted in any country or countries and
required as a condition to, or for the maintenance of, any Regulatory Approval
for a Product in the Territory or outside the Territory.

 

1.62                        “PRC” means The People’s Republic of China.

 

7

--------------------------------------------------------------------------------


 

1.63                        “PRC Laws” means all current effective laws,
regulations, administrative rules, regulatory document, judicial interpretations
and other legally-binding decisions formulated and published by the legislative
bodies, governments at all levels and their functional departments, the Supreme
People’s Court and the Supreme People’s Procuratorate.

 

1.64                        “Price Approvals” means, in those countries in the
Territory or outside the Territory where Regulatory Authorities may approve or
determine pricing and/or pricing reimbursement for pharmaceutical products, such
pricing and/or pricing reimbursement approval or determination.

 

1.65                        “Product” means any pharmaceutical product, in any
dosage form, formulation, presentation or package configuration that is
commercialized or undergoing research or pre-clinical or clinical development
that contains or comprises, in part or in whole, the AR-105, AR-101 and AR-301,
which are described in the attached Schedule 1.62. For clarity, different
formulations or dosage strengths of a given Product shall be considered the same
Product for purposes of this Agreement.

 

1.66                        “Regulatory Authority” means: (a) in China, the
CFDA; (b) in the US, the FDA; (c) in the EU, the EMA or the European Commission;
or (d) in any other jurisdiction anywhere in the world, any regulatory body with
similar regulatory authority over pharmaceutical or biotechnology products.

 

1.67                        “Regulatory Approval” means any and all approvals,
licenses, registrations, or authorizations of the relevant Regulatory Authority,
including Price Approvals, necessary for the Development, manufacture, use,
storage, import, transport or Commercialization of Product in a particular
country or jurisdiction.

 

1.68                        “Regulatory Filings” means, collectively: (a) all
INDs, NDAs, establishment license applications, DMFs, applications for
designation as an “Orphan Product(s)” under the Orphan Drug Act, for “Fast
Track” status under Section 506 of the FDCA (21 U.S.C. § 356) or for a Special
Protocol Assessment under Section 505(b)(4)(B) and (C) of the FDCA (21 U.S.C. §
355(b)(4)(B)) and all other similar filings (including, without limitation,
counterparts of any of the foregoing in any country or region in the Territory
or outside the Territory); (b) all supplements and amendments to any of the
foregoing; and (c) all data and other information contained in, and
correspondence relating to, any of the foregoing.

 

1.69                        “Representatives” means employees, consultants,
contractors, advisors and agents of a Party or its Affiliates.

 

1.70                        “Senior Executive” means a member of senior
management of a Party who is designated by such Party to resolve disputes under
this Agreement.

 

1.71                        “Significant Improvements” means any improvements
which either (a) comprise such significantly new scope that new clinical
trial(s) (i.e., more than a single equivalency trial) would be required, or
(b) whose incorporation in the license rights granted herein would require the
payment of new fees or royalties to third parties. Significant Improvements does
not include minor improvements, such as formulation, affinity, vector function,
or shelf half-life, for which no new clinical trial (other than a single Product
equivalency trial) is required.

 

1.72                        “Sublicensee” means a Person other than an Affiliate
of a Party to which either Party (or its Affiliate) has, pursuant to
Section 2.3, granted sublicense rights under any of the license rights granted
under Section 2.1 and Section 2.2; provided, that “Sublicensee” shall exclude
distributors and contract manufacturers.

 

1.73                        “Territory” means PRC, Hong Kong, Macau and Taiwan.

 

1.74                        “Third Party” means any Person other than Licensor
and Company or any of their respective Affiliates.

 

1.75                        “Third Party Action” means any Action made by a
Third Party against either Party that claims that the Product, or its use or
Development, manufacture, importation, or sale, infringes or misappropriates
such Third Party’s intellectual property rights.

 

8

--------------------------------------------------------------------------------


 

1.76                        “Third Party Agreement” means any agreement entered
into by a Party or its Affiliate with a Third Party, or any amendment or
supplement thereto, in each case following the Effective Date, whereby
royalties, fees or other payments are to be made by a Party or its Affiliate to
such Third Party in connection with the grant of rights under intellectual
property rights Controlled by such Third Party, which rights are necessary or
useful for the Development, manufacture, use or Commercialization of the
Product.

 

1.77                        “United States” or “US” means the United States of
America, its territories and possessions.

 

1.78                        “USD” or “$” means the lawful currency of the United
States.

 

1.79                        “Valid Claim” means a claim of (a) an issued and
unexpired patent which has not lapsed or been revoked, abandoned or held
unenforceable or invalid by a final decision of a court or governmental or
supra- governmental agency of competent jurisdiction, unappealable or unappealed
within the time allowed for appeal, and which has not been disclaimed, denied or
admitted to be invalid or unenforceable through reissue, reexamination or
disclaimer or otherwise or (b) any patent application which was filed in good
faith and which has not been cancelled, withdrawn, abandoned, or disallowed
without the possibility of appeal or re- filing of the application and that has
not been pending for more than five (5) years from the first substantive office
action on such patent application. If the patent application has been refiled or
is a divisional application, the five (5) year period mentioned above shall be
calculated from the first application filed in the series of applications.

 

ARTICLE 2                                  LICENSES AND OTHER RIGHTS

 

2.1                               Grant of License to Company.

 

2.1.1                     Development License. Subject to the terms and
conditions of this Agreement, Licensor hereby grants to Company an exclusive
(even as to Licensor), revocable, and royalty-free right and license to the
Licensor Technology during the Term (with the right to sublicense as provided in
Section 2.3) in the Field in the Territory, including related clinical trial
data for the purpose of Development of AR-105, AR-101 and AR-301 and Products in
the Field in the Territory, including without limitation, the Manufacture of
AR-105, AR-101 and AR-301 and Product for use in Development in the Field in the
Territory. This license cannot be revoked unless it is revoked by the Licensor
according to Section 11.2.

 

2.1.2                     Commercialization License. Subject to the terms and
conditions of this Agreement, Licensor hereby grants to Company an exclusive
(even as to Licensor), revocable, and royalty-free right and license to the
Licensor Technology during the Term (with the right to sublicense as provided in
Section 2.3) in the Field in the Territory, including related clinical trial
data for the purpose of (i) Commercializing Products in the Field in the
Territory and (ii) Manufacture of AR-105, AR- 101 and AR-301 and Product for use
in Commercialization in the Field in the Territory. This license cannot be
revoked unless it is revoked by the Licensor according to Section 11.2.

 

2.2                               Grant of License to Licensor.

 

2.2.1                     Development License. Subject to the terms and
conditions of this Agreement, Company hereby grants to Licensor an exclusive
(even as to Company), and revocable right and license to the Company Technology
(with the right to sublicense solely as provided in Section 2.3) including
related clinical trial data for the sole purpose of Development of AR-105,
AR-101 and AR-301 and Products in the Field outside the Territory, including
without limitation, the Manufacture of AR-105, AR-101 and AR-301 and Product for
use in Development outside the Territory. This license cannot be revoked unless
it is revoked by the Company according to Section 11.2.

 

9

--------------------------------------------------------------------------------


 

2.2.2                     Commercialization License. Subject to the terms and
conditions of this Agreement, Company hereby grants to Licensor an exclusive
(even as to Company), and revocable right and license to the Company Technology
(with the right to sublicense solely as provided in Section 2.3) including
related clinical trial data for the sole purposes of (i) Commercializing the
Product in the Field outside the Territory and (ii) Manufacture of AR-105,
AR-101 and AR-301 and Product for use in Commercialization in the Field outside
the Territory. This license cannot be revoked unless it is revoked by the
Company according to Section 11.2.

 

2.2.3                     In the event that Company files a patent application
based on Company Technology, the Licensor shall pay Company a royalty of
RMB10,000 for the licenses granted under Section 2.2, Other than the royalty
provided herein, Company has no current or future obligation to make any form of
payment, including upfront payment, royalties, milestone payments, commercial
event payments to Company, or reward and remuneration to inventors for Company’s
grant of the rights and licenses to Licensor pursuant to Section 2.2.

 

2.3                               Right to Sublicense.

 

2.3.1                     Sublicenses. Either Party shall have the right to
grant sublicenses to Sublicensees under the Development and Commercialization
licenses granted to it under Section 2.1 and 2.2 respectively, with respect to
Product for sale in the Field in the Territory for Company, and, in the Field
outside the Territory for Licensor; provided, that, (i) it shall be a condition
of any such sublicense that each Sublicensee agrees to be bound by the terms of
this Agreement applicable to the Commercialization of Products in the Field in
the applicable territory; (ii) the Party that is the sublicensor shall provide
written notice to the other Party of any such proposed sublicense at least 30
days prior to such extension and provide copies to such Party of each such
sublicense within 30 days of its execution; (iii) if a Party grants a sublicense
to a Sublicensee, the Party that is the sublicensor shall be deemed to have
guaranteed that such Sublicensee will fulfill all of such Party’s obligations
under this Agreement applicable to the subject matter of such sublicense;

 

(iv) the Party that is the sublicensor shall not be relieved of its obligations
pursuant to this Agreement as a result of such sublicense; and (v) the
sublicenses to such Sublicensee are permissible under any preexisting agreements
with a Third Party.

 

2.3.2                     No Other Rights. Company shall have no rights to use
or otherwise exploit Licensor Technology, and, Licensor shall have no rights to
use or otherwise exploit Company Technology, in each case, except as expressly
set forth herein.

 

2.4                               Manufacturing Technology Transfer. Within 30
days following Company’s written request, Licensor will transfer to Company, at
Licensor’s cost and expense, written or electronic copies of all Licensor
Know-How and reasonable quantities of Licensor Materials, including such
Know-How that relates to the Development and Manufacture of the Product.
Reasonable quantities of Licensor Materials when they relate to AR-105, AR-101
and AR-301 do not refer to the amount of AR-105, AR-101 and AR-301 that Company
needs to use in its clinical trials or commercialization but refer to the amount
of AR-105, AR-101 and AR-301 that Company needs to use as reference antibodies.

 

2.5                               Procedures for Manufacturing Technology
Transfer. The technology transfer set forth in Section 2.4 shall occur in an
orderly fashion and in a manner such that the usefulness and confidentiality of
the transferred Licensor Know-How, Licensor Materials and regulatory
documentation are preserved in all material respects. During the Term, Licensor
shall provide to Company full and prompt disclosure, within 30 days from the
date when any Licensor Technology become Controlled by Licensor or any of its
Affiliates of any Licensor Technology that becomes Controlled by Licensor or any
of its Affiliates after the Effective Date and that is necessary or useful to
Company to conduct its activities or exercise its rights as contemplated
hereunder and shall, in the case of Licensor Know-How or Licensor Materials,
promptly following such disclosure, transfer to Company written or electronic
copies of such Licensor Know-How and reasonable quantities of such Licensor
Materials.

 

10

--------------------------------------------------------------------------------


 

2.6                               Exclusivity. Licensor and its Affiliates shall
not, during the Term, develop, manufacture, have manufactured, use, sell, offer
for sale, promote, import, export or distribute a Competing Product in the Field
in the Territory nor enter into any relationship with any Third Party with
respect thereto. The aforementioned restriction shall remain in effect in the
event of Change of Control of Licensor and shall apply to the successor or
assignee of Licensor.

 

2.7                               Possible Future Sublicense of Certain AR-105
Rights. Licensor has license rights pertaining to Product comprising AR-105
pursuant to an Exclusive Patent License Agreement between Licensor and the
Brigham and Women’s Hospital, Inc. (“BWH”), BWH Agreement No. 107605.05, dated
as of November 10, 2010 and later amended as of February 22, 2016 (the “BWH
License Agreement”). The BWH License Agreement includes solely patent rights in
jurisdictions other than the Territory herein (“Covered Jurisdictions”).
However, should Company elect to Manufacture any AR-105 Product within the
Covered Jurisdictions for use in Development or Commercialization inside the
Territory, or contract with Licensor for such Manufacture, then Company may be
considered a “Distributor,” “Sublicensee,” or “Affiliate” under the BWH License
Agreement. Therefore, Company agrees that it shall not Manufacture, have
Manufactured, or sublicense for Manufacture any Product within the Covered
Jurisdictions without the prior written agreement of Licensor, which agreement
may be conditioned upon (i) Company assuming responsibility for remitting to
Licensor any and all payments due to BWH resulting from any sublicense,
(ii) Company acceptance of any obligations as applicable to a Distributor,
Sublicensee, or Affiliate, as the case may be, as therein described, and
(iii) Licensor obtaining advance approval of BWH to the extent so required.

 

ARTICLE 3                           GOVERNANCE

 

3.1                               Formation and Composition of Joint Advisory
Committee. As soon as reasonably practicable after the Effective Date, but in no
event later than sixty (60) days following the Effective Date, a joint advisory
committee (“JAC”) shall be established, composed of two (2) representatives from
Company (consisting of one (1) representative from each of the shareholder of
Company), two (2) representatives from Licensor, and one (1) representative from
Hepalink, all of whom shall be senior level personnel who will have the
appropriate technical credentials, experience and knowledge in business,
pharmaceutical drug discovery, development and/or commercialization, and will
have ongoing familiarity with the Development Program. The Parties shall notify
one another in writing of any change in their respective members of the JAC. An
alternate member designated by a Party may serve temporarily in the absence of a
permanent member of the JAC for such Party. Company will designate one member of
the JAC as the “Chairperson” and Licensor will designate one member of the JAC
as the “Co-Chairperson”.  The Chairperson shall be responsible for (a) calling
meetings, (b) preparing and issuing minutes of each such meeting within a
reasonable time thereafter (but in any event not to exceed thirty (30) days
following such meeting), and (c) preparing and circulating an agenda for any
upcoming meeting. Each member of the JAC, and each substitute, shall be subject
to the confidentiality obligations contained in Article 8.

 

3.2                               Function. The JAC shall be responsible for
advising on a research and development strategy and Manufacturing for Product
with respect to the Company in the Territory and Licensor outside the Territory.
The Parties shall act reasonably and in good faith with respect of the timing of
such development to avoid adverse impact on development, Manufacture and
Commercialization of Product by Company in the Territory and Licensor outside
the Territory. The JAC shall have no power to amend this Agreement and shall
have only such powers as are specifically delegated to it hereunder.

 

3.3                               Meetings. Subject to the provisions of
Section 3.6, the JAC shall hold meetings at least once each Calendar Quarter
(unless otherwise unanimously agreed by the JAC) at such times and places as
shall be determined by the JAC (including by videoconference, telephone, or web
conference) to the extent necessary to fulfill the functions described in
Section 3.2 and below; provided, that, in no event, shall such meetings be held
in person less frequently than once every year (unless otherwise unanimously
agreed by the JAC). At least four

 

11

--------------------------------------------------------------------------------


 

(4) members of the JAC will constitute a quorum for any meeting. The Chairperson
will be responsible for organizing the meetings of the JAC, but will have no
additional powers or rights beyond those held by the other representatives to
the JAC. The Chairperson will include on the agenda any item within the scope of
the responsibility of the JAC that is requested to be included by a JAC member,
and will distribute the agenda to the all JAC members no less than five (5) days
before any meeting of the JAC. A Party may invite other senior personnel of
their organization to attend meetings of the JAC, as appropriate; provided,
however, that such other senior personnel shall not have any duties of a JAC
member or be taken into account for purposes of achieving a quorum. The JAC may
act without a meeting if, prior to such action, a unanimous written consent
thereto is given by all JAC members. Each JAC member shall be responsible for
its travel costs incurred for attending JAC meetings.

 

3.4                               JAC Responsibilities. Company shall have the
ultimate right to determine the strategy with respect to Development and
Commercialization of Product in the Territory (including Manufacturing for the
foregoing purposes) and Licensor shall have the ultimate right to determine the
strategy with respect to the Development and Commercialization of Product
outside the Territory. The JAC shall be responsible for general oversight of the
conduct and progress of the Collaboration. Without limiting the generality of
the foregoing, the JAC shall have the following responsibilities: (i) reviewing
Development Plans and Product Commercialization Plans; (ii) reviewing data,
reports or other information submitted to it by the Parties from time to time; 
and (iii) appointing committees with specific responsibilities in connection
with the foregoing activities; provided, however, that in no event shall the JAC
have any authority to (x) resolve any disputes involving the breach or alleged
breach of this Agreement, or (y) otherwise amend or modify this Agreement, or
the Parties’ respective rights and obligations hereunder.

 

3.5                               Minutes of Committee Meetings. Minutes will be
kept of all JAC meetings by the Chairperson and sent to all members of the JAC
for review and approval within fourteen (14) days after each meeting. Minutes
will be deemed approved unless any member of the JAC objects to the accuracy of
such minutes by providing written notice to the other members of the JAC within
seven (7) days of receipt of the minutes. In the event of any such objection
that is not resolved by mutual agreement of the Parties, such minutes will be
amended to reflect such unresolved dispute.

 

3.6                               Urgent Matters. Notwithstanding anything in
Section 3.3 expressed or implied to the contrary, in the event that an urgent
issue or matter arises that requires prompt action by the JAC, the JAC shall
arrange for a teleconference (or otherwise meet) for the purpose of resolving
such issue or matter. Such JAC teleconference or meeting shall take place as
promptly as possible, with the immediacy of such issue or matter requiring JAC
action determining the time, place and manner of such teleconference or meeting.

 

ARTICLE 4                                  DEVELOPMENT, MANUFACTURE AND
COMMERCIALIZATION OF PRODUCT

 

4.1                               Development of Product.

 

4.1.1                     Starting on the Effective Date, except as set forth in
Article 3 above, Company shall have the exclusive right, and sole responsibility
and decision-making authority, at Company’s own cost and expense, to research,
Develop the Product in the Territory and to conduct (either itself or through
its Affiliates, agents, subcontractors and/or Sublicensees) all Clinical Trials
and non- clinical studies necessary to obtain Regulatory Approval for Product in
the Field in the Territory in accordance with the Development Plan, and to
Manufacture Product for Development and Commercialization in the Territory.

 

4.1.2                     Starting on the Effective Date, except as set forth in
Article 3 above, Licensor shall retain all other rights not described in
Section 2.1 above to research, Develop and Commercialize Product outside the
Territory, at its own cost and expense, and to Manufacture Product for
Development and Commercialization outside the Territory.

 

12

--------------------------------------------------------------------------------


 

4.1.3                     Notwithstanding the foregoing, each Party shall
disclose to the other Party all non-clinical and clinical data relating to
Product generated by either Party in the Territory and Licensor outside the
Territory. Each Party hereby grants the other Party the right to use such data
for Development and Commercialization of the Product and to obtain Regulatory
Approval by Company in the Territory and Licensor outside the Territory, and to
Manufacture Product for Development and Commercialization by Company in the
Territory and by Licensor outside the Territory.

 

4.2                               Development Support.

 

4.2.1                     Each Party shall make its Representatives who are
knowledgeable regarding the Licensor Technology, the Product (including the
properties and functions thereof), available to the other Party for scientific
and technical explanations, advice and support that may reasonably be required
by the other Party relating to the Development of the Product (the “Development
Support”). The Development Support shall be provided by each Party to the other
Party free-of-charge after the Effective Date of this Agreement, provided that
the amount of free-of charge Development Support provided by the Licensor to the
Company shall be reasonable under the circumstances, and if any additional
Development Support is needed, the Licensor is entitled to charge a service fee
at the prevailing market rate.

 

4.2.2                     In the event Company wishes Licensor to recruit
patients and participate in a Clinical Trial outside the Territory as part of a
Company sponsored Clinical Trial, Company may so notify Licensor in writing and
the Parties will negotiate in good faith with respect to Licensor’s recruitment
of patients and participation in such Clinical trial and the compensation to
Licensor for such activities.

 

4.2.3                     In the event Licensor wishes Company to recruit
patients and participate in a Clinical Trial in the Territory as part of a
Licensor sponsored Clinical Trial, Licensor may so notify Company in writing and
the Parties will negotiate in good faith with respect to Company’s recruitment
of patients and participation in such Clinical trial and the compensation to
Company for such activities.

 

4.3                               Preparation of Development Plans. The initial
Development Plan for each Party in its respective Territory shall be prepared
within 60 days after the Effective Date. During the Term, each Party may prepare
a revised Development Plan, which shall be prepared by each Party for its
respective territory and submitted to the JAC for review at least twenty (20)
days before the meeting of the JAC at which it will be considered. Each
Development Plan shall: (a) set forth the Development objectives, including
Clinical Trials to be conducted within the respective territory and the other
Development activities to be conducted, and the timelines applicable to such
activities for the period covered by such Development Plan, and (b) be
consistent with the other terms of this Agreement. Each amendment, modification
and/or update to a Party’s Development Plan shall be set forth in a written
document prepared by such Party, and submitted for review to the JAC.

 

4.4                               Commercialization.

 

4.4.1                     Company Product Commercialization Plans. Company will
make a reasonable effort to prepare and provide to the JAC for its review a
Product Commercialization Plan for each Product thirty (30) days prior to the
date Company anticipates filing a MAA in the Territory. Failure to provide such
Product Commercialization Plan prior to filing a MAA shall not be a breach of
this Agreement, but in any event within thirty (30) days of filing a MAA in the
Territory with respect to each Product, Company shall provide such Product
Commercialization Plan to the JAC. The Company Product Commercialization
Plan(s) shall be updated and reviewed at least annually.

 

4.4.2                     Licensor Product Commercialization Plans. Licensor
shall prepare and provide to the JAC for its review a Product Commercialization
Plan for each such Product within thirty (30) days of filing a MAA outside the
Territory with respect to each Product. Failure to provide such Product
Commercialization Plan prior to filing a MAA shall not be a breach of this
Agreement, but in any event within thirty (30) days of filing a MAA outside the
Territory with respect to each Product,

 

13

--------------------------------------------------------------------------------


 

Licensor shall provide such Product Commercialization Plan to the JAC. The
Licensor Product Commercialization Plan shall be updated and reviewed at least
annually.

 

4.4.3                     Company Responsibility for Commercialization of
Products. Company shall have the sole right and responsibility, at its sole
expense, for all aspects of the Commercialization of Products in accordance with
the applicable Product Commercialization Plan, in the Field and in the Territory
and shall have the sole right and responsibility, at its sole expense, for order
fulfillment and distribution of Product and for booking all sales of Product in
the Territory, including, without limitation, the conduct of: (a) all activities
relating to the Manufacture and supply of Products for Commercialization in the
Territory; and (b) all marketing, promotion, sales, distribution, import and
export activities (including securing reimbursement, conducting sales and
marketing activities and any post-marketing trials or post-marketing safety
surveillance and maintaining databases) in the Territory. Company and its
Affiliates shall have the right, in their sole discretion, to appoint
Distributors to distribute Products in the Territory. For purposes of this
Section 4.4.3, the term Distributor shall mean a Third Party which warehouses
and distributes a Product for which Company or an Affiliate or Sublicensee
(i) holds the Commercialization Regulatory Approval and (ii) is responsible for
marketing the Product, and shall not include any entity which holds
Commercialization Regulatory Approval for the Product or is responsible for
marketing the Product, unless such entity was granted a sublicense pursuant to
Section 2.3 above.

 

4.4.4                     Licensor Responsibility for Commercialization of
Products. Licensor shall have the sole right and responsibility, at its sole
expense, for all aspects of the Commercialization of Products in accordance with
the applicable Product Commercialization Plan, in the Field and outside the
Territory and shall have the sole right and responsibility, at its sole expense,
for order fulfillment and distribution of Product and for booking all sales of
Product outside the Territory, including, without limitation, the conduct of:
(a) all activities relating to the Manufacture and supply of Products for
Commercialization outside the Territory; and (b) all marketing, promotion,
sales, distribution, import and export activities (including securing
reimbursement, conducting sales and marketing activities and any post-marketing
trials or post-marketing safety surveillance and maintaining databases) outside
the Territory.

 

4.5                               Clinical and Commercial Manufacturing.

 

4.5.1                     [g300161ku05i001.gif]Development Supply for the
Development Program. Company shall have the right to Manufacture AR-105, AR-101
and AR-301 and/or finished Products in or outside the Territory necessary for
the conduct of the Development Program in the Territory. In an effort to
establish efficient Manufacturing for AR-105, AR-101 and AR-301 and/or finished
Products, the Parties agree to use Commercially Reasonable Efforts to coordinate
the Manufacturing activities through the JAC in their respective territories,
provided that each Party shall retain the right to Manufacture AR-105, AR-101
and AR-301 and/or finished Products in quantities necessary for the Development
Program in their respective territories. In the event that one Party agrees to
supply the other Party with its requirements of AR-105, AR-101 and AR-301 and/or
finished Products in quantities necessary for the Development Program in their
respective territories, then the transfer price for such AR-105, AR-101 and
AR-301 and/or Products for the conduct of the Development Program shall be
negotiated in good faith by the Parties on an arm’s-length basis.

 

4.5.2                     Commercial Supply for Commercialization Plans. The
same coordination efforts referred to in the second sentence of paragraph 4.5.1
above shall be undertaken by the Parties with respect to Manufacture of AR-105,
AR-101 and AR-301 and/or Products for Commercialization of Product in the
Territory and outside the Territory, and the Parties shall discuss in good faith
through the JAC the location of such Manufacture. In the event that one Party
agrees to supply the other Party with its requirements of AR-105, AR-101 and
AR-301 and/or finished Products in quantities necessary to Commercialize the
Product according to the Commercialization Plan applicable in their respective
territories, then the transfer price shall be determined in the manner set forth
in paragraph 4.5.1 above.

 

14

--------------------------------------------------------------------------------


 

4.5.3                     Sole Right and Decision. Notwithstanding the
foregoing, each Party shall have the sole right and decision making authority
with respect to the Manufacture of Product in the Territory by Company and
outside the Territory by Licensor.

 

4.6                               Diligence by Company. Company shall use
Commercially Reasonable Efforts to (a) Develop at least one Product,
(b) Commercialize at least one Product in the Territory for each of AR-105,
AR-101, and AR-301 after receiving Commercialization Regulatory Approval,
(c) correct, prevent or eliminate any adverse condition or event relating to the
safety or efficacy of the Product, and (d) provide to the JAC for its review and
execute a Development Plan and a Product Commercialization Plan for each of
AR-101, AR-301 and AR-105. Company shall have the exclusive right to determine,
in its sole discretion, the launch strategy for Product in the Field in the
Territory, subject to its exercise of Commercially Reasonable Efforts and the
availability of any necessary Third Party licenses or other rights. Company
shall be expected to contribute at least fifty patients to Licensor’s global
clinical trial package for each of AR-105, AR-101 and AR-301. Activities by
Company’s Affiliates and Sublicensees will be considered as Company’s activities
under this Agreement for purposes of determining whether Company has complied
with its obligation to use Commercially Reasonably Efforts. Company shall be
relieved of its diligence obligations under this Section 4.6 starting from the
date Company provides Licensor with a termination notice.

 

4.7                               Compliance. Each Party shall perform its
obligations under each Development Plan and Product Commercialization Plan in
good scientific manner and in compliance in all material respects with all Laws.
For purposes of clarity, with respect to each activity performed under a
Development Plan and/or Product Commercialization Plan that will or would
reasonably be expected to be submitted to a Regulatory Authority in support of a
Regulatory Filing or MAA, the Party performing such activity shall comply in all
material respects with GMPs or Good Manufacture Practices, GLPs or Good Clinical
Practices (or, if and as appropriate under the circumstances, International
Conference on Harmonization (ICH) guidance or other comparable regulation and
guidance of any Regulatory Authority in any country or region in the Territory).

 

4.8                               Cooperation and Coordination. Company and
Licensor shall cooperate in the performance of the Development Program and,
subject to the terms of this Agreement and any confidentiality obligations to
Third Parties, shall exchange such data, information and materials as is
reasonably necessary for the other Party to perform its obligations under any
Development Plan and Product Commercialization Plan. Both Parties will review
all significant Regulatory Filings applicable to the Commercialization of a
Product prior to submission by either Party to the applicable Regulatory
Authorities with respect to the Commercialization of a Product, and will receive
copies of all correspondence from Regulatory Authorities with respect to the
Commercialization of a Product in a timely manner. For clarity, nothing in this
Section 4.8 shall reduce a Party’s sole right and responsibility to
Commercialize Products in its respective territory.

 

4.9                               Right to Subcontract of Company. Company may
exercise any of its rights, or perform any of its obligations, under this
Agreement (including any of the rights granted in Section 2.1) by subcontracting
the exercise or performance of all or any portion of such rights and obligations
on Company’s behalf to an Affiliate or a Third Party, including, but not limited
to, distributors and contract manufacturers. For avoidance of doubt, any
Company-designated distributors and contract manufacturers under Section 4.11
shall not be considered as Sublicensees. Any subcontract granted or entered into
by Company as contemplated by this Section 4.9 of the exercise or performance of
all or any portion of the rights or obligations that Company may have under this
Agreement shall not relieve Company from any of its obligations under this
Agreement.

 

4.10                        Trademarks. As between Licensor and Company, Company
shall have the sole authority to select trademarks for Product in the Field in
the Territory and shall own all such trademarks. Notwithstanding the foregoing,
Company and Licensor shall coordinate the selection of trademarks for similar
Products in and outside the Territory for the benefit of successful
commercialization.

 

15

--------------------------------------------------------------------------------


 

4.11                        Reporting. Each Party shall, within plus or minus
two (2) months of each anniversary of the Effective Date, provide the other
Party with a written report summarizing in reasonable detail its
Commercialization activities conducted during the prior Calendar Year with
respect to the Commercialization of Product in the Territory by Company and with
respect to the Commercialization of Product outside the Territory by Licensor.
All information and reports provided to a Party pursuant to this Section 4.11
shall be without any commitment from a Party and shall be treated as
Confidential Information of such Party. Notwithstanding the foregoing, each
Party’s obligation to provide reports under this Section 4.11 shall expire upon
the tenth anniversary of the First Commercial Sale of Product in the Territory
for Company and outside the Territory for Licensor.

 

ARTICLE 5                                  REGULATORY MATTERS

 

5.1                               Regulatory Filings. Company and Licensor shall
own and maintain all regulatory filings and Regulatory Approvals for Product,
including all INDs and MAAs, in the Territory and outside the Territory,
respectively. Company shall be responsible for conducting Clinical Trials in the
Territory, and shall design the Clinical Trials in the Territory to be
consistent with Clinical Trials conducted by Licensor outside the Territory.
Company shall be expected to contribute at least fifty patients to Licensor’s
global clinical trial package for each of AR-105, AR-101 and AR-301.

 

5.2                               Communications with Authorities. Company (or
one of its Affiliates or Sublicensees) shall be primarily responsible, and , for
communications with Regulatory Authorities in connection with the Development,
Commercialization, and Manufacturing of Product in the Territory. Company shall
provide Licensor with reasonable opportunities to communicate with Regulatory
Authorities in the Territory. Following the Effective Date, Licensor shall not
initiate, with respect to Product, any meetings or contact with Regulatory
Authorities in the Territory without reasonable consultation with Company or
Company’s prior consent . To the extent Licensor receives any written or oral
communication from any Regulatory Authority in the Territory relating to
Product, Licensor shall (a) refer such Regulatory Authority to Company, and
(b) as soon as reasonably practicable (but in any event within 14 days, notify
Company and provide Company with a copy of any written communication received by
Licensor or, if applicable, complete and accurate minutes of such oral
communication. At the request of Company, Licensor shall make available to
Company, free of charge, a qualified representative who shall, together with the
representatives of Company, participate in and contribute to meetings with the
Regulatory Authorities in the Territory with respect to regulatory matters
relating to the Licensor Technology. Company shall reimburse Licensor for all
Out-of-Pocket Expenses incurred in such participation.

 

5.3                               Support in Regulatory Matters. Each Party
shall make its Representatives that are knowledgeable regarding the Licensor
Technology, the Product available to the other Party for regulatory
explanations, advice and on-site support, that may reasonably be required by the
other Party relating to regulatory matters (including preparation and filing for
any INDs and MAAs and obtaining and maintaining Marketing Authorizations) (the
“Regulatory Support”). The Regulatory Support shall be provided by each Party to
the other Party free-of-charge during the Term. The Party receiving Regulatory
Support shall reimburse the Party providing Regulatory Support for all
Out-of-Pocket Expenses incurred in such activities.

 

5.4                               Adverse Event Reporting. The Parties agree to
comply with any and all Laws that are applicable as of the Effective Date and
thereafter during the Term in connection with Product safety data collection and
reporting. If either Party has or receives any information regarding any Adverse
Event, then such Party shall provide the other Party with all such information
in English within such timelines which is reasonably expected to enable the
other Party to comply with all Laws and relevant regulations and requirements.
Each Party shall report to the other Party any Adverse Event culminating in
death or permanent disability of a patient or subject who is administered
Product within one day after becoming aware of the Adverse Event.

 

5.5                               Recalls. Company shall have the sole right to
determine whether and how to implement a recall or other market withdrawal of
Product in the Territory and shall notify Licensor promptly of any recall or
other market

 

16

--------------------------------------------------------------------------------


 

withdrawal of Product in the Territory. Licensor shall notify Company promptly
of any recall or other market withdrawal of Product outside the Territory.

 

5.6                               Pharmacovigilance Agreement. Without
limitation of Section 5.4, the Parties shall meet to commence good faith
negotiations to establish a detailed pharmacovigilance agreement relating to the
Product, which shall set forth standard operating procedures governing the
collection, investigation, reporting, and exchange of information concerning
adverse drug reactions/adverse events sufficient to permit each Party to comply
with its regulatory and other legal obligations within applicable timeframes.

 

ARTICLE 6                                  FINANCIAL PROVISIONS

 

No Further Payment. Licensor’s grant of the rights and licenses to Company
pursuant to Section 2.1 and $1 million USD cash constitute Licensor’s total
contribution to Company under the Amended Joint Venture Contract. Company has no
current or future obligation to make any form of payment, including upfront
payment, royalties, milestone payments, commercial event payments to Licensor
for Licensor’s grant of the rights and licenses to Company pursuant to
Section 2.1, except milestone and/or royalty obligations due to Development and
Commercialization of Licensed Technology in the Territory to Third Parties that
may arise from the preexisting agreements as set forth in Schedule 9.2.13.

 

ARTICLE 7                                  INVENTIONS AND PATENTS

 

7.1                               Patent Ownership, Prosecution and Maintenance.

 

7.1.1                     Program IP. Any Patent Rights and Know-How invented or
developed through the use or practice of Licensor Technology pursuant to this
Agreement, whether invented jointly between the Parties, or solely by Company
(“Program Patents” and “Program Know-How”, respectively), shall be owned by the
Licensor (“Program IP”). Any Patent Rights and Know-How invented solely by a
Party not through the use or practice of Licensor Technology during the Term
shall be solely owned by such Party.

 

(a)                                 Company agrees to assign and hereby assigns
all of Company’s rights, title and interest in and to any Program IP that is
invented or developed by Company or its Affiliates or Sublicensees or its or
their contractors to Licensor. Company shall obtain from such Affiliates,
Sublicensees and contractors equivalent present assignments of such Affiliates’,
Sublicensees’ and contractors’ rights, title and interest in any Program IP and
promptly assign the same to Licensor.

 

(b)                                 Licensor agrees to grant a license of
Licensor’s rights, title and interest in and to any Program IP to Company in the
same manner as in Section 2.1.

 

7.1.2                     Patent Coordinators. Licensor and Company shall, by
written notice to the other Party, each appoint a patent coordinator reasonably
acceptable to the other Party (each, a “Patent Coordinator”) to serve as such
Party’s primary liaison with the other Party on matters relating to patent
filing, prosecution, maintenance and enforcement. Each Party may replace its
Patent Coordinator at any time by notice in writing to the other Party.

 

7.1.3                     Inventorship. Inventorship shall be determined under
PRC patent law. The Patent Coordinators shall initially determine inventorship
of all inventions made in the Development and Commercialization of AR-105,
AR-101 and AR-301 and Products. In case of a dispute between the Patent
Coordinators over inventorship, such dispute shall be resolved according to PRC
patent law.

 

17

--------------------------------------------------------------------------------


 

7.1.4                     Licensor Patents and Program Patents. Licensor shall
have the first right, and the obligation, to file, prosecute and maintain
Licensor Patents (in Licensor’s name) and Program Patents (in both Parties’
names) in and outside the Territory, including the country/regions in Schedule
7.1.4. Licensor shall bear all costs and expenses of filing, prosecuting and
maintaining Licensor Patents and Program Patents in and outside the Territory
except that Company shall reimburse Licensor the costs and expenses of filing,
prosecuting and maintaining joint Patents in the Territory. Licensor shall keep
Company informed of the status of the filing and prosecution of Licensor Patents
and Program Patents or related proceedings (e.g. interferences, oppositions,
reexaminations, reissues, revocations or nullifications) in and outside the
Territory. At Licensor’s request, Company will provide Licensor with reasonable
free-of-charge assistance in prosecuting Licensor Patents and Program Patents to
the extent possible, including providing such data in Company’s Control that is,
in Licensor’s reasonable judgment, needed to support the prosecution of a
Licensor Patent and Program Patents in and outside the Territory. If Licensor
elects not to file or to continue to prosecute or maintain a Licensor Patent or
Program Patent in the Territory, it shall provide Company with written
notification. In such case Company shall have the right, at its own cost and
expense, to pursue the filing or support the continued prosecution or
maintenance of such Licensor Patent or Joint Patent solely in the Territory.

 

7.1.5                     Company Patents. Company shall have the first right,
and the obligation, to file, prosecute and maintain Company Patents (in
Company’s name) in and outside the Territory. Company shall bear all costs and
expenses of filing, prosecuting and maintaining Company Patents in and outside
the Territory. Company shall keep Licensor informed of the status of the filing
and prosecution of Company Patents or related proceedings (e.g. interferences,
oppositions, reexaminations, reissues, revocations or nullifications) in and
outside the Territory. At Company’s request, Licensor will provide Company with
reasonable free-of-charge assistance in prosecuting Company Patents to the
extent possible, including providing such data in Licensor’s Control that is, in
Company’s reasonable judgment, needed to support the prosecution of a Company
Patent in and outside the Territory. If Company elects not to file or to
continue to prosecute or maintain a Company Patent in and outside the Territory,
then it shall notify Licensor in writing at least three (3) months before any
final deadline applicable to the filing, prosecution or maintenance of such
Company Patent, as the case may be, or any other date by which an action must be
taken to establish or preserve such Company Patent in and outside the Territory.
In such case, Licensor shall have the right, at its own cost and expense, to
pursue the filing or support the continued prosecution or maintenance of such
Company Patent in and outside the Territory.

 

7.1.6                     Patent Term Extension and Supplemental Protection
Certificates. When it is commercially reasonable, Company shall be responsible
for obtaining patent term extensions available for in the Territory and for
obtaining Supplemental Protection Certificates effectively extending a patent.
Licensor shall provide Company free-of-charge with all relevant information,
documentation and assistance in this respect as may reasonably be requested by
Company. Any such assistance, supply of information and consultation shall be
provided promptly. In the event that any election with respect to obtaining
patent term extensions or Supplemental Protection Certificates is to be made in
the Territory, Company shall have the right to make such elections after
reasonable consultation with Licensor, and Licensor shall abide by all such
elections.

 

7.1.7                     Information and Cooperation. Each Party that has
responsibility for filing and prosecuting any Patent Rights under this
Section 7.1 (a “Filing Party”) shall (a) regularly provide the other Party (the
“Non-Filing Party”) with copies of all patent applications filed hereunder and
other material submissions and correspondence with the patent offices, in
sufficient time to allow for review and comment by the Non-Filing Party; and
(b) provide the Non-Filing Party and its patent counsel with an opportunity to
consult with the Filing Party and its patent counsel regarding the filing and
contents of any such application, amendment, submission or response. The advice
and suggestions of the Non-Filing Party and its patent counsel shall be taken
into consideration in good faith by such Filing Party and its patent counsel in
connection with such filing. Each Filing Party shall pursue in good faith all
reasonable claims and take such other reasonable actions, as may be requested by
the Non-Filing Party in the prosecution of any Patent Rights covering any
Program Technology under this Section 7.1; provided, however, if the Filing
Party incurs any

 

18

--------------------------------------------------------------------------------


 

additional expense as a result of any such request, the Non-Filing Party shall
be responsible for the cost and expenses of pursuing any such additional claim
or taking such other actions.

 

7.2                               Enforcement of Patents and Know-How.

 

7.2.1                     Notice. If either Party believes that an infringement,
unauthorized use, misappropriation or ownership claim or threatened infringement
or other such activity by a Third Party has occurred with respect to any
Licensor Technology or Program IP in the Territory, or if a Third Party claims
that any Licensor Patent or Program Patent is invalid or unenforceable in the
Territory, the Party possessing such knowledge or belief shall notify the other
Party and provide it with details of such infringement or claim that are known
by such Party.

 

7.2.2                     Right to Bring an Action. Licensor shall have the
exclusive right to attempt to resolve any infringement or claim in the
Territory, including by filing an infringement suit, defending against such
claim or taking other similar action, with respect to a Licensor Patent or
Program Patent (each, an “Action”) and to compromise or settle any such
infringement or claim. At Licensor’s request, Company shall promptly provide
Licensor with all relevant documentation (as may be requested by Licensor)
evidencing that Licensor is validly empowered by Company to take such an Action.
Company is obligated to join Licensor in such Action, or bring such Action on
Licensor’s behalf upon Licensor’s request, in each case at Licensor’s expense,
if Licensor determines that it is necessary to demonstrate “standing to sue”.
Company shall cooperate with Licensor in any such Action. If Licensor does not
intend to prosecute or defend an Action, Licensor shall promptly inform Company.

 

7.2.3                     Costs of an Action. The Party taking an Action under
Section 7.2.2 shall pay all costs associated with such Action, other than the
expenses of the other Party if the other Party elects to join such Action (as
provided in the last sentence of this paragraph). Each Party shall have the
right to join an Action relating to a Licensor Patent or Program Patent, at its
own expense.

 

7.2.4                     Settlement. Neither Party shall settle or otherwise
compromise any Action by admitting that any Licensor Patent or Program Patent is
invalid or unenforceable in the Territory without the other Party’s prior
written consent, and, in the case of Company, Company may not settle or
otherwise compromise an Action in a way that adversely affects or would be
reasonably expected to adversely affect Licensor’s rights or benefits hereunder,
without Licensor’s prior written consent.

 

7.2.5                     Reasonable Assistance. The Party not enforcing or
defending Licensor Patents or Program Patent shall provide reasonable assistance
to the other Party, including providing access to relevant documents and other
evidence and making its employees available, subject to the other Party’s
reimbursement of any reasonable Out-of-Pocket Expenses incurred on an on-going
basis by the non-enforcing or non-defending Party in providing such assistance.

 

7.2.6                     Distribution of Amounts Recovered. Any amounts
recovered by the Party taking an Action pursuant to this Section 7.2, whether by
settlement or judgment, shall be allocated in the following order: (i) to
reimburse the Party taking such Action for any costs incurred, (ii) to reimburse
the Party not taking such Action for its costs incurred in such Action, if it
joins such Action as provided in the last sentence of Section 7.2.3; and
(iii) the remaining amount of such recovery shall be allocated to Licensor.

 

7.3                               Third Party Actions Claiming Infringement.

 

7.3.1                     Notice. If a Party becomes aware of any Third Party
Action, such Party shall promptly notify the other Party of all details
regarding such claim or action that is reasonably available to such Party.

 

7.3.2                     Right to Defend. Licensor shall have the right and
obligation, at its sole expense, to defend a Third Party Action in the Territory
described in Section 7.3.1 and to compromise or settle such Third Party Action.
If Licensor declines or fails to assert its intention to defend such Third Party

 

19

--------------------------------------------------------------------------------


 

Action within 30 days of after sending (in the event that Company is the
notifying Party) or receipt (in the event that Licensor is the notifying Party)
of notice under Section 7.3.1, then Company shall have the right to defend such
Third Party Action. The Party defending such Third Party Action shall have the
sole and exclusive right to select counsel for such Third Party Action.

 

7.3.3                     Consultation. The Party defending a Third Party Action
pursuant to Section 7.3.2 shall be the “Controlling Party.” The Controlling
Party shall consult with the non-Controlling Party on all material aspects of
the defense. The non-Controlling Party shall have a reasonable opportunity for
meaningful participation in decision-making and formulation of defense strategy.
The Parties shall reasonably cooperate with each other in all such actions or
proceedings. The non- Controlling Party will be entitled to be represented by
independent counsel of its own choice at its own expense.

 

7.3.4                     Appeal. In the event that a judgment in a Third Party
Action is entered against the Controlling Party and an appeal is available, the
Controlling Party shall have the first right, but not the obligation, to file
such appeal. In the event the Controlling Party does not desire to file such an
appeal, it will promptly, in a reasonable time period (i.e., with sufficient
time for the non- Controlling Party to take whatever action may be necessary)
prior to the date on which such right to appeal will lapse or otherwise
diminish, permit the non-Controlling Party to pursue such appeal at such
non-Controlling Party’s own cost and expense. If Law requires the other Party’s
involvement in an appeal, the other Party shall be a nominal party of the appeal
and shall provide reasonable cooperation to such Party at such Party’s expense.

 

7.3.5                     Costs of an Action. The Controlling Party shall pay
all costs associated with such Third Party Action other than the expenses of the
other Party if the other Party elects to join such Third Party Action (as
provided in the last sentence of this paragraph). Each Party shall have the
right to join a Third Party Action defended by the other Party, at its own
expense.

 

7.3.6                     No Settlement Without Consent. Neither Party shall
settle or otherwise compromise any Third Party Action by admitting that any
Licensor Patent is invalid or unenforceable without the other Party’s prior
written consent, and, in the case of Company, Company may not settle or
otherwise compromise a Third Party Action in a way that adversely affects or
would be reasonably expected to adversely affect Licensor’s rights and benefits
hereunder, without Licensor’s prior written consent.

 

ARTICLE 8                                  CONFIDENTIALITY

 

8.1                               Confidentiality Obligations. Each Party agrees
that, for the Term and thereafter, such Party shall, and shall ensure that its
Representatives, hold in confidence all Confidential Information disclosed to it
by the other Party pursuant to this Agreement, unless the recipient of the
Confidential Information demonstrates by written evidence that such information:
(i) is or has become generally available to the public other than as a result of
disclosure by the recipient; (ii) is already known by or in the possession of
the recipient at the time of disclosure by the disclosing Party; (iii) is
independently developed by recipient without use of or reference to the
disclosing Party’s Confidential Information; or (iv) is obtained by recipient
from a Third Party that has not breached any obligations of confidentiality.

 

The recipient shall not disclose any of the Confidential Information, except to
Representatives of the recipient who need to know the Confidential Information
for the purpose of performing the recipient’s obligations, or exercise its
rights, under this Agreement and who will, prior to their access to such
Confidential Information, be bound by written obligations of non-use and
non-disclosure substantially similar to those set forth herein. Each Party
agrees to use, and to cause its Affiliates to use, reasonable efforts to enforce
such obligations and to prohibit Representatives from using such Confidential
Information except as expressly permitted hereunder. Each Party shall be liable
to the other for any disclosure or use of the Confidential

 

20

--------------------------------------------------------------------------------


 

Information by such Representatives. The recipient shall (i) protect
Confidential Information using not less than the same care with which it treats
its own confidential information, but at all times shall use at least reasonable
care and (ii) not use, and cause its Affiliates and Representatives not to use,
any Confidential Information of the other Party except as expressly permitted
hereunder. Each Party shall: (a) implement and maintain appropriate security
measures to prevent unauthorized access to, or disclosure of, the other Party’s
Confidential Information; (b) promptly notify the other Party of any
unauthorized access or disclosure of such other Party’s Confidential
Information; and (c) cooperate with such other Party in the investigation and
remediation of any such unauthorized access or disclosure.

 

8.2                               Use. Notwithstanding Section 8.1, a Party may
use the Confidential Information of the other Party for the purpose of
performing its obligations, or exercising its rights, under this Agreement,
including for purposes of: (i) filing or prosecuting patent applications;
(ii) prosecuting or defending litigation; (iii) conducting pre-clinical studies
or Clinical Trials pursuant to this Agreement; (iv) seeking or maintaining
Regulatory Approval for Product; (v) complying with Law, including securities
Law and the rules of any securities exchange or market on which a Party’s
securities are listed or traded; (vi) disclosure to such other Party’s legal and
financial advisors; (vii) in connection with an actual or potential
(a) permitted sublicense of such other Party’s rights hereunder, (b) debt,
equity or other financing of such other Party or (c) merger, acquisition,
consolidation, share exchange or other similar transaction involving such Party
and any Third Party; or (viii) for any other purpose with the other Party’s
written consent, not to be unreasonably withheld.

 

8.3                               Notice. In making any disclosures set forth in
clauses (i) through (viii) in Section 8.2, the disclosing Party shall, where
reasonably practicable, give such advance notice to the other Party of such
disclosure requirement as is reasonable under the circumstances and will use its
reasonable efforts to cooperate with the other Party in order to secure
confidential treatment of such Confidential Information required to be
disclosed. In addition, in connection with any permitted filing by either Party
of this Agreement with any Governmental Body, the filing Party shall endeavor to
obtain confidential treatment of economic, trade secret information and such
other information as may be requested by the other Party, and shall provide the
other Party with the proposed confidential treatment request with reasonable
time for such other Party to provide comments, and shall include in such
confidential treatment request all reasonable comments of the other Party.

 

8.4                               Required Disclosure. The recipient may
disclose the Confidential Information to the extent required by Law or court
order; provided, however, that the recipient promptly provides to the disclosing
party prior written notice of such disclosure and provides reasonable assistance
in obtaining an order or other remedy protecting the Confidential Information
from public disclosure.

 

8.5                               Return of Property. All Licensor Technology,
including any cell line and physical media embodying Confidential Information of
the Licensor, is and shall remain the property of the Licensor. Upon the
termination of this Agreement, Company shall return all cell lines, physical
media embodying any Confidential information of the Licensor, and other physical
property embodying Licensor Technology to the Licensor, regardless of how stored
or maintained and including all originals, copies, compilations, cell line
clones and derivatives.

 

ARTICLE 9                                  REPRESENTATIONS, WARRANTIES AND
COVENANTS

 

9.1                               Representations and Warranties. Each Party
represents and warrants to the other Party that, as of the Effective Date:

 

9.1.1                     such Party is duly organized and validly existing
under the Laws of the jurisdiction of its incorporation or organization;

 

9.1.2                     such Party has taken all corporate action necessary to
authorize the execution and delivery of this Agreement and the performance of
its obligations under this Agreement;

 

21

--------------------------------------------------------------------------------


 

9.1.3                     this Agreement is a legal and valid obligation of such
Party, binding upon such Party and enforceable against such Party in accordance
with the terms of this Agreement, except as enforcement may be limited by
applicable bankruptcy, fraudulent conveyance, insolvency, reorganization,
moratorium and other laws relating to or affecting creditors’ rights generally
and by general equitable principles. The execution, delivery and performance of
this Agreement by such Party does not conflict with, breach or create in any
Third Party the right to accelerate, terminate or modify any agreement or
instrument to which such Party is a party or by which such Party is bound, and
does not violate any Law of any Governmental Body having authority over such
Party; and

 

9.1.4                     such Party has all right, power and authority to enter
into this Agreement, to perform its obligations under this Agreement.

 

9.2                               Additional Representations and Warranties of
Licensor. Licensor warrants to Company that, as of the Effective Date:

 

9.2.1                     no consent by any Third Party or Governmental Body is
required with respect to the execution and delivery of this Agreement by
Licensor or the consummation by Licensor of the transactions contemplated
hereby.

 

9.2.2                     to the knowledge of Licensor, no claims have been
asserted in writing, to the effect that the manufacture, use or sale of AR-105,
AR-101 and AR-301 infringes any issued Patent Right of any Third Party;

 

9.2.3                     the Licensor Patents are subsisting and to the
knowledge of Licensor, are not the subject of any litigation procedure,
discovery process, interference, reissue, reexamination, opposition, appeal
proceedings or any other legal dispute;

 

9.2.4                     the Licensor Patents constitute all material Patent
Rights owned or Controlled by Licensor as of the Effective Date that Cover the
research, Development, Manufacture, use or Commercialization of the Product, are
necessary for, the research, Development, Manufacture, use or Commercialization
of the Product;

 

9.2.5                     the Licensor Know-How constitutes all material
Know-How owned or Controlled by Licensor as of the Effective Date that is
directly related to, and are necessary for, the research, Development,
Manufacture, use or Commercialization of the Product;

 

9.2.6                     the Licensor Materials constitute all key materials
owned or Controlled by Licensor as of the Effective Date that is directly
related to, and are necessary for, the research, Development, Manufacture, use
or Commercialization of the Product;

 

9.2.7                     Licensor has not licensed to a Third Party the right
to develop a Competing Product within the Territory;

 

9.2.8                     to the knowledge of Licensor, no Third Party has filed
or threatened in writing to file any lawsuit or other action alleging that any
Licensor Patent is invalid or unenforceable;

 

9.2.9                     subject to the disclosure in Section 2.7.4, it has the
full right to provide the Licensor Technology to Company pursuant to this
Agreement, and to the knowledge of Licensor, neither Company’s use of the
Licensor Material as contemplated by this Agreement, nor such transfer, will
violate any agreement with any Third Party;

 

9.2.10              to the knowledge of Licensor, all Representatives of
Licensor who have performed any activities on its behalf in connection with
research regarding the Product have assigned to Licensor the

 

22

--------------------------------------------------------------------------------


 

whole of their rights in any intellectual property made, discovered or developed
by them as a result of such research;

 

9.2.11              the Licensor Technology is free and clear of any liens,
charges, encumbrances or rights of others to possession or use, in each case
that were created by an action of Licensor, other than those liens, charges,
encumbrances or rights of others to possession or use that do not individually
or in the aggregate materially detract from the value or use of the Licensor
Technology;

 

9.2.12              except with respect to rights granted to Company in the
Territory, Licensor has not previously licensed, assigned, transferred, or
otherwise conveyed any right, title or interest in and to the Licensor
Technology to any Third Party in the Territory, including any rights with
respect to any Product;

 

9.2.13              there are no Third Party Agreements related to AR-105,
AR-101 and AR-301 except those in Schedule 9.2.13;

 

9.2.14              Licensor (and its Affiliates) has not employed or otherwise
used in any capacity, and will not employ or otherwise use in any capacity, the
services of any Person debarred under United States law, including under
Section 21 USC 335a or any foreign equivalent thereof, with respect to the
Product; and

 

9.2.15              to the knowledge of Licensor, all research and development
related to the Product prior to the Effective Date has been conducted in
accordance with all Laws in all material aspects.

 

Except as expressly set forth in this Section 9, Licensor does not make any
representations, warranties or guarantee, whether expressed or implied, with
respect to the Licensor Technology or other services provided by Licensor under
this Agreement.

 

9.3                               Licensor Covenants.  Licensor covenants to
Company that:

 

9.3.1                     Licensor shall fulfill all of its obligations in all
material aspects, including but not limited to its payment obligations, under
any Third Party Agreement set forth in Schedule 9.2.13 except milestone and/or
royalty obligations due to Development and Commercialization of Licensed
Technology in the Territory to Third Parties that may arise from preexisting
agreements set forth in Schedule 9.2.13;

 

9.3.2                     Licensor shall cause the sublicense of technology in
the Territory to the Company within 3 months after the Effective Date of this
Agreement as to the following preexisting license agreements;

 

9.3.3                     Licensor shall not amend or waive, or take any action
or omit to taking any action that would alter, any of Licensor’s rights under
any Third Party License Agreement in any manner that adversely affects, or would
reasonably be expected to adversely affect, Company’s rights and benefits under
this Agreement. Licensor shall promptly notify Company of any default under,
termination or amendment of, Third Party License Agreement.

 

9.4                               Company Covenants. Company covenants to
Licensor that it will not during the Term of this Agreement or thereafter,
either contest or challenge the ownership by Licensor of the Licensor
Technology, nor will it actively or passively aid any other person or third
party in infringing or in challenging or contesting the ownership by Licensor of
the Licensor Technology.

 

23

--------------------------------------------------------------------------------


 

ARTICLE 10                           INDEMNIFICATION AND INSURANCE

 

10.1                        Indemnification by Company. Company shall indemnify,
defend and hold Licensor and its Affiliates and each of their respective
employees, officers, directors and agents and their respective heirs, successors
and assigns (the “Licensor Indemnitees”) harmless from and against any and all
liability, damage, loss, cost or expense (including reasonable attorneys’ fees
and expenses of litigation) to the extent arising out of Third Party claims,
actions, demands, suits or judgments related to: (a) Company’s gross negligence
or willful misconduct; (b) Company’s failure to perform its obligations under
this Agreement; (c) breach by Company of its representations, warranties or
covenants set forth in Article 9, or (d) the Development of any Product or the
Commercialization (including, without limitation, the use by any Person) of any
Product by Company or any of its Affiliates, Sublicensees, distributors or
agents outside the Territory; provided, however, that Company’s obligations
pursuant to this Section 10.1 shall not apply (i) to the extent such claims or
suits result from the negligence or willful misconduct of any of the Licensor
Indemnitees, (ii) with respect to claims or suits arising out of breach by
Licensor of its representations, warranties or covenants set forth in Article 9.

 

10.2                        Indemnification by Licensor. Licensor shall
indemnify, defend and hold Company and its Affiliates and each of their
respective agents, employees, officers and directors and their respective heirs,
successors and assigns (“Company Indemnitees”) harmless from and against any and
all liability, damage, loss, cost or expense (including reasonable attorney’s
fees and expenses of litigation) to the extent arising out of Third Party
claims, actions, demands, suits or judgments related to: (a) Licensor’s gross
negligence or willful misconduct; (b) Licensor’s failure to perform its
obligations under this Agreement; (c) breach by Licensor of its representations,
warranties or covenants set forth in Article 9; or (d) the Development of any
Product or the Commercialization (including, without limitation, the use by any
Person) of any Product by Licensor or any of its Affiliates, Sublicensees,
distributors or agents in the Territory; provided, however, that Licensor’s
obligations pursuant to this Section 10.2 shall not apply (i) to the extent that
such claims or suits result from the negligence or willful misconduct of any of
Company Indemnitees, (ii) with respect to claims or suits arising out of breach
by Company of its warranties set forth in Article 9, and (iii) with respect to
claims or suits arising out of the use of the Products in the Territory.

 

10.3                        Certain Liabilities. NOTWITHSTANDING ANY OTHER
PROVISION OF THIS AGREEMENT, NEITHER PARTY’S LIABILITY IS LIMITED WITH RESPECT
TO STATUTORY LIABILITY AS PRESCRIBED FOR BY THE MANDATORY PROVISIONS OF THE PRC
LAWS.

 

10.4                        No Consequential Damages. EXCEPT WITH RESPECT TO
EACH PARTY’S INDEMNIFICATION OBLIGATIONS UNDER SECTION 10.1 OR SECTION 10.2 FOR
PAYMENTS TO THIRD PARTIES, AS APPLICABLE, AND SUBJECT ALWAYS TO SECTION 10.3
(CERTAIN LIABILITIES), TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, IN NO
EVENT SHALL EITHER PARTY OR ANY OF ITS AFFILIATES BE LIABLE TO THE OTHER PARTY
OR ANY OF ITS AFFILIATES FOR SPECIAL, INDIRECT, INCIDENTAL, CONSEQUENTIAL OR
PUNITIVE DAMAGES, INCLUDING LOSS OF PROFITS, WHETHER IN CONTRACT, WARRANTY,
TORT, NEGLIGENCE, STRICT LIABILITY OR OTHERWISE ARISING OUT OF OR RELATING TO
THIS AGREEMENT,  THE TRANSACTIONS CONTEMPLATED HEREIN OR ANY BREACH HEREOF.
NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS AGREEMENT SHALL LIMIT EITHER
PARTY FROM SEEKING OR OBTAINING ANY REMEDY AVAILABLE UNDER LAW FOR ANY BREACH BY
THE OTHER PARTY OF ITS CONFIDENTIALITY AND NON-USE OBLIGATIONS UNDER ARTICLE 8.

 

10.5                        Notification of Claims; Conditions to
Indemnification Obligations. As a condition to a Party’s right to receive
indemnification under this Article 10, it shall: (a) promptly notify the other
Party as soon as it becomes aware of a claim or suit for which indemnification
may be sought pursuant hereto; (b) cooperate, and cause the individual
indemnitees to cooperate, with the indemnifying Party in the defense, settlement
or compromise of such claim or suit; and (c) permit the indemnifying Party to
control the defense, settlement or compromise of such claim or suit, including
the right to select defense counsel. In no event, however, may the indemnifying
Party compromise or settle any claim or suit in a manner which admits fault or
negligence on the part of the indemnified Party or any indemnitee without the
prior written consent of the indemnified Party. Each Party shall reasonably
cooperate with the other Party and its counsel in the course of the defense of
any such suit, claim or demand, such cooperation to include without limitation
using reasonable efforts to provide or make available documents, information and
witnesses.  The indemnifying

 

24

--------------------------------------------------------------------------------


 

Party shall have no liability under this Article 10 with respect to claims or
suits settled or compromised without its prior written consent.

 

10.6                        Insurance. During the Term, each Party shall obtain
and maintain, at its sole cost and expense, insurance (including any
self-insured arrangements) in types and amounts that are reasonable and
customary in the pharmaceutical and biotechnology industry for companies engaged
in comparable activities. It is understood and agreed that this insurance shall
not be construed to limit either Party’s liability with respect to its
indemnification obligations hereunder. Each Party will, except to the extent
self-insured, provide to the other Party upon request a certificate evidencing
the insurance such Party is required to obtain and keep in force under this
Section 10.6.

 

ARTICLE 11                           TERM AND TERMINATION

 

11.1                        Term, Effectiveness and Expiration. The term of this
Agreement (the “Term”) shall commence and become effective only upon the date of
the completion of an initial public offering of Licensor in the United States
(the “Effective Date”) within sixty (60) days from the Execution Date of this
Agreement and, unless earlier terminated as provided in this Article 11, shall
continue in full force and effect until the Amended Joint Venture Contract
expires. For the avoidance of doubt, if an initial public offering of Licensor
is not completed, this Agreement shall be null and void, and the Original
Agreement shall continue to be in force, effective, and binding upon the
Parties.

 

11.2                        Termination of the Agreement. At any time during the
Term, Company may, at its convenience, terminate this Agreement in its entirety
with ninety (90) days’ prior written notice to Licensor. Licensor may terminate
this Agreement in its entirety with ninety (90) days’ prior written notice to
Company in the event that Company has not complied with its obligation to use
Commercially Reasonably Efforts under Section 4.6 (“Breach of Commercially
Reasonable Efforts Event”) and the breach has not been remedied at the end of
sixty (60) day period as set forth in the breach notice. Licensor may also
immediately terminate this Agreement in its entirety in the event that Hepalink
does not make the additional equity investment in the Company of no less than
USD $10,800,000 in accordance with Section 5.4 of the Amended Joint Venture
Contract (“Breach of Future Financing Obligation Event”), that the Company
materially breached its confidentiality obligations under Section 8.1 (“Breach
of Confidentiality Obligation Event”) and the breach has not been remedied at
the end of sixty (60) day period as set forth in the breach notice, or a Change
of Control of the Company (“Company Change of Control Event”).

 

11.3                        Effects of Termination.

 

11.3.1              Survival.

 

(a)                                 Notwithstanding the expiration or
termination of this Agreement, the following provisions shall survive the
expiration or termination of this Agreement: Article 1 (Definitions), Article 8
(Confidentiality), Article 10 (Indemnification and Insurance), Article 11 (Term
and Termination), Article 12 (Dispute Resolution), and Article 13
(Miscellaneous).

 

(b)                                 Expiration or termination of this Agreement
shall not relieve the Parties of any liability that accrued hereunder prior to
the effective date of such termination.

 

11.3.2              Licenses, Contracts, Regulatory Matters and Other
Obligations. Upon termination of this Agreement, each Party shall promptly
return all Confidential Information and proprietary materials of the other Party
that are not subject to a continuing license hereunder; provided, that, each
Party may retain one copy of the Confidential Information of the other Party in
its archives solely for the purpose of establishing the contents thereof and
ensuring compliance with its obligations hereunder. Documents and copies of
Confidential Information which cannot be returned physically shall be completely
destroyed and erased from any computer system.

 

11.3.3              Right of First Refusal. In addition to the foregoing, in the
event of Breach of Commercially Reasonable Efforts Event,   Breach of Future
Financing Obligation Event,   Breach of

 

25

--------------------------------------------------------------------------------


 

Confidentiality Obligation Event, or Company Change of Control Event, Licensor
shall, to the extent allowed by Law, have a right of first refusal to purchase
all of Company’s interest in the Product and the Company Technology in the
Territory (the “Right of First Refusal”). The Right of First Refusal shall
operate as follows:

 

(i)                                     Licensor shall promptly send to Company
a reasonably detailed written notification of any Breach of Commercially
Reasonable Efforts Event, Breach of Future Financing Obligation Event, Breach of
Confidentiality Obligation Event, or Company Change of Control Event.

 

(ii)                                  Company shall promptly send to Licensor a
written notification of any Third Party offer made for the Product or Company
Technology in the Territory. Licensor shall have a Right of First Refusal for a
period of up to sixty (60) days after Licensor receives such notice (such
period, the “Right of First Refusal Notice Period”). In the event Licensor
exercises its Right of First Refusal, the terms of the Third Party offer shall
become binding upon Company and Licensor. For the avoidance of doubt, Company
shall not enter into any agreement with a Third Party relating to Company’s
interest in Products or Company Technology in the Territory during the Right of
First Refusal Notice Period.

 

11.4                        Continuing Rights in Case of Licensor Bankruptcy or
Insolvency; Right of First Refusal.

 

(a)                                 Continuing Rights. The Parties agree that,
in the event of a Licensor Bankruptcy Event, Company shall continue to be
entitled to rights granted under Section 2.1 of this Agreement to Licensor
Technology and all embodiments thereof, which, if not already in Company’s
possession, shall be promptly delivered to it (a) following any such
commencement of a bankruptcy proceeding upon Company’s written request therefor,
unless Licensor elects to continue to perform all of its obligations under this
Agreement or (b) if not delivered under clause (a), following the rejection of
this Agreement by Licensor upon written request therefor by Company.

 

11.5                        Continuing Rights in Case of Company Bankruptcy or
Insolvency; Right of First Refusal.

 

(a)                                 Continuing Rights. The Parties agree that,
in the event of a Company Bankruptcy Event, Licensor shall continue to be
entitled to rights granted under section 2.2 of this Agreement to Company
Technology and all embodiments thereof, which, if not already in Licensor’s
possession, shall be promptly delivered to it (a) following any such
commencement of a bankruptcy proceeding upon Licensor’s written request
therefor, unless Company elects to continue to perform all of its obligations
under this Agreement or (b) if not delivered under clause (a), following the
rejection of this Agreement by Company upon written request therefor by
Licensor.

 

(b)                                 Right of First Refusal. In addition to the
foregoing, in the event of a Company Bankruptcy Event, Licensor shall, to the
extent allowed by Law, have a right of first refusal to purchase all of
Company’s interest in the Product and the Company Technology in the Territory
(the “Right of First Refusal”).  The Right of First Refusal shall operate as
follows:

 

(i)                                     Company (or other authorized
representative of Company, including a bankruptcy trustee) shall promptly send
to Licensor a reasonably detailed written notification of any Company Bankruptcy
Event.

 

(ii)                                  Company (or other authorized
representative of Company, including a bankruptcy trustee) shall promptly send
to Licensor a written notification of any Third Party offer made for the Product
or Company Technology in the Territory. Licensor shall have a Right of First
Refusal for a period of up to sixty (60) days after Licensor receives such
notice (such period, the “Right of First Refusal Notice Period”). In the event
Licensor exercises its Right of First Refusal, the terms of the Third Party
offer shall become binding upon Company and Licensor. For the avoidance of
doubt, Company shall not enter into any agreement with a Third

 

26

--------------------------------------------------------------------------------


 

Party relating to Company’s interest in Products or Company Technology in the
Territory during the Right of First Refusal Notice Period.

 

11.6                        Other Remedies. Termination of this Agreement for
any reason shall not release either Party from any liability or obligation that
already has accrued prior to such termination. Termination of this Agreement for
any reason shall not constitute a waiver or release of, or otherwise be deemed
to prejudice or adversely affect or limit, any rights or remedies that otherwise
may be available at Law or in equity.

 

ARTICLE 12                           DISPUTE RESOLUTION

 

12.1                        Disputes. The Parties recognize that disputes as to
certain matters may from time to time arise during the Term which relate to
either Party’s rights and/or obligations hereunder. It is the objective of the
Parties to establish under this Article 12 procedures to facilitate the
resolution of disputes arising under this Agreement (other than any disputes
relating to matters for which under this Agreement Company or Licensor has sole
decision-making authority and/or discretion (each, a “Non-Escalable Dispute”),
in which case, such matter shall be determined by Company or Licensor, as the
case may be, and shall not be part of the dispute resolution procedure set forth
in this Article 12) in an expedient manner by mutual cooperation and without
resort to litigation. In the event that the Parties are unable to resolve such
dispute through diligent review and deliberation by the Senior Executives within
thirty (30) days from the day that a Party had designated the issue as a dispute
in written notice to the other Party, then either Party shall have the right to
escalate such matter to the Executive Officers as set forth in Section 12.2.

 

12.2                        Escalation to Executive Officers. Either Party may,
by written notice to the other Party, request that a dispute (other than a
Non-Escalable Dispute) that remains unresolved by the Senior Executives for a
period of thirty (30) days as set forth in Section 12.1 arising between the
Parties in connection with this Agreement, or a dispute relating to material
breach, be resolved by the Executive Officers, within fifteen (15) days after
referral of such dispute to them. If the Executive Officers cannot resolve such
dispute within fifteen (15) days after referral of such dispute to them, then,
at any time after such fifteen (15) day period, either Party may proceed to
enforce any and all of its rights with respect to such dispute.

 

12.3                        Full Arbitration. If the Parties are unable to
resolve the dispute following the procedure set forth in Section 12.2, then the
dispute for arbitration shall be referred to and finally resolved by arbitration
in the following manner:

 

(a)                                 dispute shall be settled by arbitration in
Hong Kong by the Hong Kong International Arbitration Centre (the “HKIAC”) in
accordance with the Hong Kong International Arbitration Centre Administered
Arbitration Rules (the “HKIAC Rules”) in force when the Arbitration Notice is
submitted.  There shall be three (3) arbitrators.

 

(b)                                 Each Party shall select one person to act as
arbitrator and the two Party-selected arbitrators shall select a third
arbitrator within ten (10) days of their appointment. If the arbitrators
selected by the Parties are unable or fail to agree upon the third arbitrator,
the third arbitrator shall be appointed by the HKIAC.

 

(c)                                  No arbitrator shall have any past or
present family, business or other relationship with the Parties or any
Affiliate, director or officer thereof, unless following full disclosure of all
such relationships, the Parties agree in writing to waive such requirement with
respect to an individual in connection with any dispute.

 

(d)                                 No discovery other than an exchange of
relevant documents may occur in any arbitration commenced under the provisions
of this Article 12. The Parties agree to act in good faith to promptly exchange
relevant documents.

 

(e)                                  The arbitral proceedings shall be conducted
in Chinese. A Party may request English translation and each Party bears half of
cost.

 

(f)                                   To the extent that the HKIAC Rules are in
conflict with the provisions of this Section 12.3, including the provisions
concerning the appointment of the arbitrator, the provisions of this
Section 12.3 shall prevail.

 

27

--------------------------------------------------------------------------------


 

(g)                                  The award of the arbitral tribunal shall be
final and binding upon the Parties a party thereto, and the prevailing Party may
apply to a court of competent jurisdiction for enforcement of such award.

 

(h)                                 Any Party that is a party to the dispute
shall be entitled to seek preliminary injunctive relief, if possible, from any
court of competent jurisdiction pending the constitution of the arbitral
tribunal.

 

(i)                                     The Parties will each pay fifty percent
(50%) of the initial compensation to be paid to the arbitrator in any such
arbitration and fifty percent (50%) of the costs of transcripts and other normal
and regular expenses of the arbitration proceedings; provided, however, that:

 

(i)                                     the prevailing Party in any arbitration
will be entitled to an award of attorneys’ fees and costs; and (ii) all costs of
arbitration, other than those provided for above, will be paid by the losing
Party, and the arbitrator will be authorized to determine the identity of the
prevailing Party and the losing Party.

 

(j)                                    The panel of the arbitrators chosen in
accordance with these provisions will not have the power to alter, amend or
otherwise affect the terms of these arbitration provisions or any other
provisions contained in this Agreement.

 

ARTICLE 13                           MISCELLANEOUS PROVISIONS

 

13.1                        Relationship of the Parties. The Parties hereto
understand and agree that the Collaboration is limited to the activities, rights
and obligations as set forth in this Agreement. Nothing in this Agreement shall
be construed or shall be deemed, for financial, tax, legal or other purposes
(a) to create or imply a general partnership between the Parties, (b) to make
either Party the agent of the other for any purpose, (c) to alter, amend,
supersede or vitiate any other arrangements between the Parties with respect to
any subject matters not covered hereunder, (d) to give either Party the right to
bind the other, (e) to create any duties or obligations between the Parties
except as expressly set forth herein, or (f) to grant any direct or implied
licenses or any other right other than as expressly set forth herein.

 

13.2                        Assignment.

 

13.2.1              Assignment and Successors. Neither this Agreement nor any
obligation of a Party hereunder may be assigned by either Party, except that
upon the consent of the other which shall not be unreasonably withheld, each
Party may assign this Agreement and the rights, obligations and interests of
such Party, in whole, but not in part, to any purchaser of all of its assets or
all of its assets to which this Agreement relates or shares representing a
majority of its common stock voting rights or to any successor corporation
resulting from any merger, consolidation, share exchange or other similar
transaction.

 

13.2.2              Continuing Obligations. No assignment under this
Section 13.2 shall relieve the assigning Party of any of its responsibilities or
obligations hereunder accruing prior to such assignment and, as a condition of
such assignment, the assignee shall agree in writing to be bound by all
obligations of the assigning Party hereunder. This Agreement shall be binding
upon the successors and permitted assigns of the Parties.

 

13.2.3              Void Assignments.  Any assignment not in accordance with
this Section 13.2 shall be void.

 

13.2.4              Assignment of Licensor Technology. Licensor shall not assign
or transfer any Licensor Technology to any of its Affiliates or any Third Party
without the prior written consent of Company, unless the assignee agrees in
writing that such Licensor Technology shall be subject to this Agreement.

 

13.2.5              Assignment of Company Technology. Company shall not assign
or transfer any Company Technology to any of its Affiliates or any Third Party
without the prior written consent of Licensor,

 

28

--------------------------------------------------------------------------------


 

unless the assignee agrees in writing that such Company Technology shall be
subject to this Agreement.

 

13.3                        Performance and Exercise by Affiliates. Either Party
shall have the right to have any of its obligations hereunder performed, or its
rights hereunder exercised, by, any of its Affiliates and the performance of
such obligations by any such Affiliate shall be deemed to be performance by such
Party; provided, however, that each Party shall be responsible for ensuring the
performance of its obligations under this Agreement and that any failure of any
Affiliate performing obligations of such Party hereunder shall be deemed to be a
failure by such Party to perform such obligations. For clarity, either Party may
designate an Affiliate to perform any of its obligations hereunder or to
exercise any of its rights hereunder.

 

13.4                        Change of Control. In the event of a Change of
Control of Licensor by a Company Competitor, then as from the date of such
Change of Control: (i) upon Company’s written request, the JAC shall disband;
and (ii) Company shall no longer be obligated to provide Product Development and
Commercialization Plans as set forth in Article 4 or any reporting obligations
to Licensor or its successor entity pursuant to this Agreement. In the event of
a Change of Control of the Company, then as from the date of such Change of
Control, the Licensor shall have the right to terminate this Agreement.

 

13.5                        Further Actions. Each Party agrees to execute,
acknowledge and deliver such further instruments and to do all such other acts
as may be necessary or appropriate in order to carry out the purposes and intent
of this Agreement.

 

13.6                        Accounting Procedures. Each Party shall calculate
all amounts, and perform other accounting procedures required, under this
Agreement and applicable to it in accordance with the accounting principles and
standards applicable to it (for example IFRS or GAAP).

 

13.7                        Force Majeure. Neither Party shall be liable to the
other Party or be deemed to have breached or defaulted under this Agreement for
failure or delay in the performance of any of its obligations under this
Agreement for the time and to the extent such failure or delay is caused by or
results from acts of God, earthquake, riot, civil commotion, terrorism, war,
strikes or other labor disputes, fire, flood, failure or delay of
transportation, omissions or delays in acting by a governmental authority, acts
of a government or an agency thereof or judicial orders or decrees or
restrictions or any other reason which is beyond the reasonable control of the
respective Party. The Party affected by force majeure shall provide the other
Party with full particulars thereof as soon as it becomes aware of the same
(including its best estimate of the likely extent and duration of the
interference with its activities), and will use Commercially Reasonable Efforts
to overcome the difficulties created thereby and to resume performance of its
obligations hereunder as soon as practicable.

 

13.8                        Entire Agreement of the Parties; Amendments. This
Agreement and the Schedules hereto constitute and contain the entire
understanding and agreement of the Parties respecting the subject matter hereof
and cancel and supersede any and all prior negotiations, correspondence,
understandings and agreements between the Parties, whether oral or written,
regarding such subject matter, including without limitation the Original
Agreement. No waiver, modification or amendment of any provision of this
Agreement shall be valid or effective unless made in a writing referencing this
Agreement and signed by a duly authorized officer of each Party.

 

13.9                        Captions. The captions to this Agreement are for
convenience only, and are to be of no force or effect in construing or
interpreting any of the provisions of this Agreement.

 

13.10                 Governing Law. This Agreement shall be governed by and
interpreted in accordance with the PRC Laws, excluding application of any
conflict of laws principles that would require application of the Law of a
jurisdiction outside of PRC.

 

13.11                 Notice and Deliveries. Any notice, request, approval or
consent required or permitted to be given under this Agreement shall be in
writing and shall be deemed to have been sufficiently given if delivered in
person, transmitted by facsimile (receipt verified) or by express courier
service (signature required) to the Party to

 

29

--------------------------------------------------------------------------------


 

which it is directed at its address or facsimile number shown below or such
other address or facsimile number as such Party shall have last given by notice
to the other Party.

 

If to Company, addressed to: Room 5044, No. 21, Langshan Lu, Song Ping Shan,
Nanshan District, Shenzhen, P . R . China.

 

If to Licensor, addressed to: 5941 Optical Court, San Jose, California 95138,
USA

 

13.12                 Waiver. A waiver by either Party of any of the terms and
conditions of this Agreement in any instance shall apply only to the specific
instance and shall not be deemed or construed to be an ongoing or future waiver
of such term or condition or of any other term or condition hereof. All rights,
remedies, undertakings, obligations and agreements contained in this Agreement
shall be cumulative and none of them shall be in limitation of any other remedy,
right, undertaking, obligation or agreement of either Party.

 

13.13                 Severability. When possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
Law, but if any provision of this Agreement is held to be prohibited by or
invalid under Law, such provision will be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of this Agreement.
The Parties shall make a good faith effort to replace the invalid or
unenforceable provision with a valid one which in its economic effect is most
consistent with the invalid or unenforceable provision.

 

13.14                 Interpretation. Except where the context expressly
requires otherwise, (a) the use of any gender herein shall be deemed to
encompass references to either or both genders, and the use of the singular
shall be deemed to include the plural (and vice versa), (b) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (c) the word “will” shall be construed to have the same meaning and
effect as the word “shall”, (d) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (e) any reference
herein to any person shall be construed to include the person’s successors and
assigns, (f) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (g) all references herein to Articles,
Sections, or Schedules shall be construed to refer to Articles, Sections, or
Schedules of this Agreement, and references to this Agreement include all
Schedules hereto, (h) the word “notice” means notice in writing (whether or not
specifically stated) and shall include notices, consents, approvals and other
written communications contemplated under this Agreement, (i) provisions that
require that a Party, the Parties or any committee hereunder “agree”, “consent”
or “approve” or the like shall require that such agreement, consent or approval
be specific and in writing, whether by written agreement, letter, approved
minutes or otherwise (but excluding e-mail and instant messaging),
(j) references to any specific law, rule or regulation, or article, section or
other division thereof, shall be deemed to include the then-current amendments
thereto or any replacement or successor law, rule or regulation thereof, and
(k) the term “or” shall be interpreted in the inclusive sense commonly
associated with the term “and/or.”

 

13.15                 Counterparts. This Agreement may be executed in
counterparts, each of which will be deemed an original, and all of which
together will be deemed to be one and the same instrument. A facsimile or a
portable document format (PDF) copy of this Agreement, including the signature
pages, will be deemed an original.

 

13.16                 No Reliance. Each Party acknowledges that, in entering
into this Agreement (and any document referred to in it), it has not relied on,
and shall have no right or remedy in respect of, any statement, representation,
assurance or warranty (whether made negligently or innocently) other than as
expressly set out in this agreement.  Nothing herein shall limit a party’s
liability for fraud or fraudulent misrepresentation.

 

13.17                 Incorporation. All Schedules referred to in this Agreement
are intended to be and are hereby specifically incorporated into and made a part
of this Agreement. All Schedules shall have the same force and effect as other
provisions of this Agreement.

 

30

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE FOLLOWS]

 

31

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, duly authorized representatives of the parties have executed
this Agreement as of the date first above written.

 

Shenzhen Arimab Biopharmaceuticals Co., Ltd.

 

ARIDIS PHARMACEUTICALS INC.

 

 

 

 

 

Signature:

/s/ Li Li

 

Signature:

[g300161ku09i001.gif]

Printed Name: Li Li

 

Printed Name: Vu Truong

Title: Chairman of the Board

 

Title: Founder & CEO

 

32

--------------------------------------------------------------------------------


 

Schedule 1.42
Licensor Know-How

 

Method of manufacturing the Antibodies under GMP, including the manufacturing
facility setup, manufacturing protocols, and optimization protocols.

 

Clinical study designs for the Antibodies including the use of certain adjuvant
in enhancing effectiveness of AR-105, AR-101 and AR-301 in treating infections
in humans, the design of combination products, the selection of patients,
statistics designs, and insights in disease indications suitable for the AR-105,
AR-101 and AR-301.

 

Existing clinical and preclinical data and knowledge for AR-105, AR-101 and
AR-301 including proof of concept, safety, and efficacy data.

 

Information about the Chemistry, Manufacturing and Controls of the Product.

 

Information about the formulation of the Product.

 

Information about all biochemical and biophysical analytical assays, both in
vitro and in vivo, that relate to pharmacokinetic analytics, pharmacodynamics
markers, bioanalytical methods for assaying the safety and efficacy of the
AR-105, AR-101 and AR-301 in clinical trials.

 

33

--------------------------------------------------------------------------------


 

Schedule 1.43
Licensor Materials

 

1.                                      All cells lines, culture medium and
purification processes used for producing AR-105, AR-101 and AR-301. (This
includes commercially viable CHO cell line, the identity of the culture medium
formula used for manufacturing, scalable, high yield processes for cGMP
manufacturing, and improved stable formulation).

 

2.                                      All regulatory filings and approvals
related to the Clinical Programs.

 

3.                                      All inventory of the AR-105, AR-101 and
AR-301 used in clinical and preclinical studies to the extent sufficient for use
as reference antibodies.

 

4.                                      All books, records, files, manuals,
manufacturing protocols and other documents including clinical study reports,
investigator brochures and laboratory books or portion thereof that relate to
the AR-105, AR-101 and AR- 301.

 

34

--------------------------------------------------------------------------------


 

Schedule 1.44

 

Licensor Patents

 

 

 

Country

 

Status

 

Appl. No.

 

Filing Date

 

Pat. No.

 

Issue Date

 

 

 

 

 

 

 

 

 

 

 

 

 

1. Patent Family

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WO2006/084758 [AR-101]

 

Canada

 

granted

 

2,597,701

 

Feb 13, 2006

 

2,597,701

 

Jan 10, 2012

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

China

 

granted

 

200680004847

 

Feb 13, 2006

 

200680004847

 

July 25, 2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Europe

 

granted

 

06 706 900

 

Feb 13, 2006

 

1848741

 

Sept 8,2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Israel

 

granted

 

184774

 

Feb 13, 2006

 

184774

 

May 01, 2012

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

India

 

granted

 

5974/DELNP/2007

 

Feb 13, 2006

 

241746

 

July 22, 2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Japan

 

granted

 

2007-554515

 

Feb 13, 2006

 

4944799

 

Mar 09, 2012

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USA

 

granted

 

11/884,163

 

Feb 13, 2006

 

8,197,816

 

Jun 12, 2012

 

 

 

Country

 

Status

 

Appl. No.

 

Filing Date

 

Pat. No.

 

Issue Date

 

 

 

 

 

 

 

 

 

 

 

 

 

2. Patent Family

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WO2011/018208 [AR-301]

 

Canada

 

pending

 

2,769,394

 

Aug 10, 2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

China

 

granted

 

201080044958

 

Aug 10, 2010

 

102549013

 

May 06, 2015

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Europe

 

granted

 

10743037.3

 

Aug 10, 2010

 

2464665

 

Dec 03, 2014

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Europe

 

granted

 

14195810.8

 

Aug 10, 2010

 

2860191

 

Oct 11, 2017

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Israel

 

granted

 

217746

 

Aug 10, 2010

 

217746

 

Sept 01, 2016

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

India

 

pending

 

797/DELNP/2012

 

Aug 10, 2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Japan

 

granted

 

2012-524142

 

Aug 10, 2010

 

6064241

 

Jan 06, 2017

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Korea

 

pending

 

10-2012-7004737

 

Aug 10, 2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Russia

 

granted

 

2012105045

 

Aug 10, 2010

 

2429946

 

April 11, 2014

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USA

 

granted

 

13/388,254

 

Aug 10, 2010

 

9,249,215

 

Feb 02, 2016

 

 

 

 

 

 

 

 

 

 

 

 

 

3. Patents for [AR-105]

 

USA

 

provisional

 

62/566,938

 

October 2, 2017

 

 

 

 

 

35

--------------------------------------------------------------------------------


 

Schedule 1.62

 

Products

 

AR-105:

 

Aerucin, or a human IgG1 monoclonal antibody targeted to P. aeruginosa alginate.
AR-105 is further characterized by SEQ ID NO [1-8] as disclosed in Licensor
Patents;

 

AR-101:

 

A human monoclonal antibody specific to P.aeruginosa lipopolysaccharide serotype
O11 (IATS O11) wherein the antibody exhibits high protective capacity effective
against multidrug resistant P. aeruginosa clinical isolates. AR-101 is further
characterized by SEQ ID NO 1-8 as disclosed in Licensor Patents;

 

AR-301:

 

A human monoclonal antibody specific to alpha-toxin derived from S. aureus,
wherein the antibody has protective and therapeutic capacity in vivo against
clinically complex S. aureus infections. AR-301 is further characterized by SEQ
ID NO 1-8 as disclosed in Licensor Patents;

 

36

--------------------------------------------------------------------------------


 

Schedule 7.1.4

 

Licensor Patents and Program Patents Country List

 

China, Hong Kong, Taiwan, and Macao

 

37

--------------------------------------------------------------------------------


 

Schedule 9.2.13

 

Third Party Agreements related to AR-105, AR-101 and AR-301

 

Index

 

Date

 

Parties

 

Title/Description

 

 

 

 

 

 

 

1

 

May 10, 2013

 

between Kenta Biotech, Ltd. and Aridis Pharmaceuticals, LLC

 

Asset Purchase Agreement - covering assignment of rights to Licensor of
intellectual property relating to AR-101 and AR-301

 

 

 

 

 

 

 

2

 

November 10, 2010 and first amended as of February 22, 2016

 

between The Brigham and Women’s Hospital, Inc. and Aridis Pharmaceuticals, LLC

 

License Agreement covering certain rights licensed to Licensor of intellectual
property relating to AR-105

 

38

--------------------------------------------------------------------------------